Exhibit 10.1

Deal CUSIP Number: 70348EAN3

Facility CUSIP Number: 70348EAP8

 

 

 



 

 

 



 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 27, 2018

among

PATTERSON-UTI ENERGY, INC.,
as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION
as the Administrative Agent,
an L/C Issuer, Swing Line Lender and a Lender,

and

The Other Lenders and L/C Issuers Party Hereto

 

 


THE BANK OF NOVA SCOTIA and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents,

Royal Bank of Canada,
as Documentation Agent,

and

WELLS FARGO SECURITIES, LLC,
THE BANK OF NOVA SCOTIA and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Lead Arrangers and Joint Book Runners

 

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS1

 

 

1.01

Defined Terms1

 

 

1.02

Other Interpretive Provisions26

 

 

1.03

Accounting Terms; Changes in GAAP27

 

 

1.04

Rounding28

 

 

1.05

Times of Day28

 

 

1.06

Letter of Credit Amounts28

 

 

1.07

Responsible Officer28

 

 

1.08

Foreign Currencies28

 

 

1.09

Rates30

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS30

 

 

2.01

The Revolving Credit Borrowings30

 

 

2.02

Borrowings, Conversions and Continuations of Loans31

 

 

2.03

Letters of Credit32

 

 

2.04

Voluntary Prepayments42

 

 

2.05

Mandatory Prepayments43

 

 

2.06

Termination or Reduction of Commitments43

 

 

2.07

Repayment of Loans44

 

 

2.08

Interest44

 

 

2.09

Fees45

 

 

2.10

Computation of Interest and Fees46

 

 

2.11

Evidence of Debt46

 

 

2.12

Payments Generally; Administrative Agent's Clawback46

 

 

2.13

Sharing of Payments by Lenders48

 

 

2.14

Increase in Revolving Credit Facility49

 

 

2.15

Swing Line Loans50

 

 

2.16

Defaulting Lenders53

 

 

2.17

Extension of Maturity Date55

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY57

 

 

3.01

Taxes57

 

 

3.02

Illegality61

 

 

3.03

Inability to Determine Rates62

 

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans63

 

 

3.05

Compensation for Losses64

 

 

3.06

Mitigation Obligations; Replacement of Lenders65

 

 

3.07

Survival65

 

ARTICLE IV

CONDITIONS PRECEDENT65

 

 

4.01

Conditions of Effectiveness65

 

 

4.02

Conditions to all Credit Extensions67

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES68

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

5.01

Existence, Qualification and Power; Compliance with Laws68

 

 

5.02

Authorization; No Contravention68

 

 

5.03

Governmental Authorization; Other Consents69

 

 

5.04

Binding Effect69

 

 

5.05

Financial Statements; No Material Adverse Effect69

 

 

5.06

Litigation69

 

 

5.07

No Default70

 

 

5.08

Ownership of Property; Liens70

 

 

5.09

Environmental Compliance70

 

 

5.10

Insurance70

 

 

5.11

Taxes70

 

 

5.12

ERISA Compliance70

 

 

5.13

Subsidiaries; Equity Interests71

 

 

5.14

Margin Regulations; Investment Company Act71

 

 

5.15

Disclosure71

 

 

5.16

Compliance with Laws72

 

 

5.17

OFAC; FCPA72

 

ARTICLE VI

AFFIRMATIVE COVENANTS72

 

 

6.01

Financial Statements73

 

 

6.02

Certificates; Other Information73

 

 

6.03

Notices74

 

 

6.04

Payment of Obligations74

 

 

6.05

Preservation of Existence, Etc75

 

 

6.06

Maintenance of Properties75

 

 

6.07

Maintenance of Insurance75

 

 

6.08

Compliance with Laws75

 

 

6.09

Books and Records75

 

 

6.10

Inspection Rights76

 

 

6.11

Use of Proceeds76

 

 

6.12

FCPA Policies and Procedures76

 

 

6.13

Post-Closing Covenant76

 

ARTICLE VII

NEGATIVE COVENANTS77

 

 

7.01

Liens77

 

 

7.02

[Reserved]79

 

 

7.03

Indebtedness of Subsidiaries79

 

 

7.04

Fundamental Changes79

 

 

7.05

Hedging Agreements79

 

 

7.06

Change in Nature of Business79

 

 

7.07

Transactions with Affiliates79

 

 

7.08

Burdensome Agreements79

 

 

7.09

Use of Proceeds80

 

 

7.10

Financial Covenant80

 

 

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

7.11

Restricted Payments80

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES81

 

 

8.01

Events of Default81

 

 

8.02

Remedies Upon Event of Default83

 

 

8.03

Application of Funds83

 

 

8.04

Currency Conversion After Maturity84

 

ARTICLE IX

ADMINISTRATIVE AGENT84

 

 

9.01

Appointment and Authority84

 

 

9.02

Rights as a Lender85

 

 

9.03

Exculpatory Provisions85

 

 

9.04

Reliance by Administrative Agent86

 

 

9.05

Delegation of Duties86

 

 

9.06

Resignation of Administrative Agent86

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders87

 

 

9.08

No Other Duties, Etc87

 

 

9.09

Administrative Agent May File Proofs of Claim88

 

 

9.10

Guaranty Matters88

 

 

9.11

Certain ERISA Matters89

 

ARTICLE X

MISCELLANEOUS91

 

 

10.01

Amendments, Etc91

 

 

10.02

Notices; Effectiveness; Electronic Communication93

 

 

10.03

No Waiver; Cumulative Remedies94

 

 

10.04

Expenses; Indemnity; Damage Waiver94

 

 

10.05

Payments Set Aside96

 

 

10.06

Successors and Assigns97

 

 

10.07

Treatment of Certain Information; Confidentiality102

 

 

10.08

Right of Setoff103

 

 

10.09

Interest Rate Limitation103

 

 

10.10

Counterparts; Integration; Effectiveness104

 

 

10.11

Survival of Representations and Warranties104

 

 

10.12

Severability104

 

 

10.13

Defaulting Lenders104

 

 

10.14

Governing Law; Jurisdiction; Etc107

 

 

10.15

Waiver of Jury Trial108

 

 

10.16

USA PATRIOT Act Notice108

 

 

10.17

ENTIRE AGREEMENT108

 

 

10.18

Amendment and Restatement; Release of Guaranties108

 

 

10.19

No Advisory or Fiduciary Responsibility109

 

 

10.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions110

 

 

SIGNATURESS-1

 

-iv-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

SCHEDULES

 

1.01Existing Letters of Credit

2.01Commitments and Applicable Percentages

5.13Subsidiaries; Other Equity Investments

7.01Existing Liens

10.02Administrative Agent's Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

ALoan Notice

BRevolving Credit Note

CCompliance Certificate

DAssignment and Assumption

EGuaranty

F[Reserved]

GSwing Line Loan Notice

HPrepayment Notice

I-1Form of U.S. Tax Compliance Certificate

I-2Form of U.S. Tax Compliance Certificate

I-3Form of U.S. Tax Compliance Certificate

I-4Form of U.S. Tax Compliance Certificate

 

 

 

-v-

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of March 27, 2018
among PATTERSON-UTI ENERGY, INC., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent, Swing Line Lender, an L/C Issuer and a Lender.

The Borrower entered into that certain Credit Agreement dated as of September
27, 2012 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”) by and among the Borrower, Wells Fargo
Bank, National Association as administrative agent and the financial
institutions from time to time party thereto as lender and letter of credit
issuer.

The Borrower has requested that the Lenders and letter of credit issuers amend
and restate the Existing Credit Agreement to provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time provide to the
Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreed Currency” means (a) Dollars and (b) subject to Section 1.08, as to any
L/C Issuer, any other Eligible Currency approved by such L/C Issuer and set in
accordance with Section 1.08.

 

--------------------------------------------------------------------------------

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may
hereafter be renewed, extended, amended or restated or otherwise modified from
time to time.

“Anti-Corruption Laws” has the meaning specified in Section 5.17(b).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender's Commitment at such time.  If the
commitment of each Lender to make Revolving Credit Loans and the obligation of
each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Commitments have expired, then the Applicable Percentage
of each Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Lender in respect of Revolving Credit
Facility most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, at any time with respect to any Eurodollar Rate Loans,
Base Rate Loans, Commitment Fees and Letter of Credit Fees (except as otherwise
provided below), the following percentages based upon the ratings by S&P and
Moody’s, respectively, applicable on such date to the Debt Rating:

Level

S&P/Moody’s
Ratings

Eurodollar Rate Loans

Base Rate Loans

Commitment Fee

I

 

≥ A-/A3

 

1.00%

0.00%

0.100%

II

 

BBB+/Baa1

 

1.25%

0.25%

0.150%

III*

 

BBB/Baa2

 

1.50%

0.50%

0.200%

IV

 

BBB-/Baa3

 

1.75%

0.75%

0.250%

V

 

< BB+/Ba1

 

2.00%

1.00%

0.300%

 

For purposes of the foregoing, (a) if a Debt Rating is issued by each of S&P and
Moody’s and such Debt Ratings do not fall at the same Level, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Level I being the
highest and the Debt Rating for Level V being the lowest), unless there is a
split in Debt Ratings of more than one Level, in which case the Level
immediately below the higher of such Debt Ratings shall be used; (b) if either
Moody’s or S&P (but not both) shall have in effect a Debt Rating, then the Level
shall be determined by the Debt Rating issued

-2-

--------------------------------------------------------------------------------

 

by either Moody’s or S&P, as the case may be; (c) if neither Moody’s nor S&P
shall have in effect a Debt Rating (other than by reason of the circumstances
referred to in clause (d) of this paragraph), then the Level shall be deemed to
be Level V; and (d) if the rating system of Moody’s or S&P shall change, or if
both such rating agencies shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agencies and, pending the
effectiveness of any such amendment, the Applicable Rates shall be determined by
reference to the Level most recently in effect prior to such change or
cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC (or each successor thereto), The
Bank of Nova Scotia (or each successor thereto), and U.S. Bank National
Association (or each successor thereto), in their respective capacities as
co-lead arrangers and joint book runners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.

“Auto-Extension Letter of Credit” has the meaning set forth therefor in Section
2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Credit Facility pursuant to Section 2.06(a), and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

-3-

--------------------------------------------------------------------------------

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the
Daily One Month LIBOR plus one percent (1.00%), and (c) the rate of interest in
effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate”; provided that, if the applicable interest rate as determined
under any of the preceding provisions of this definition is less than 0%, then
“Base Rate” shall be deemed to be equal to 0% for such determination.  The
“prime rate” is a rate set by Wells Fargo based upon various factors including
Wells Fargo's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Wells Fargo shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means, in addition, any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, for purposes of this Agreement and to the extent permitted by
applicable Laws, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case

-4-

--------------------------------------------------------------------------------

 

pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement, including Article 2.  The aggregate amount of the Commitments on the
date hereof is $600,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Computation Date” means (a) if any Foreign Currency L/C is issued or deemed
issued on the Closing Date, the Closing Date and (b) so long as any Foreign
Currency L/C issued or deemed

-5-

--------------------------------------------------------------------------------

 

issued hereunder is outstanding, (i) the first Business Day of each week, (ii)
the date a draw is funded on any Foreign Currency L/C, (iii) the date of any
proposed Borrowing or proposed issuance or increase of a Foreign Currency L/C,
(iv) the date of any increase or reduction of Commitments, and (v) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes

“Consenting Lender” has the meaning set forth in Section 2.17(b).

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income Taxes (including
state franchise Taxes based on income or similar Taxes based on income) payable
by the Borrower and its Subsidiaries for such period, (iii) depreciation,
depletion, amortization and impairment expense, (iv) non-recurring transaction
costs and expenses incurred during such period in connection with an
acquisition; provided that the aggregate amount of such costs and expenses under
this clause (iv) shall not exceed $75,000,000 in any four fiscal quarter period,
and (v) other expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (b) to the extent included in calculating such
Consolidated Net Income, all non-cash items increasing Consolidated Net Income
for such period.  For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters, if the Borrower or any Subsidiary
has had a material acquisition or disposition during such period, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such material acquisition or disposition had occurred on the first day of
such period.

“Consolidated Funded Indebtedness” means, as of any date of determination,
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis,
excluding (a) Indebtedness of the type described in clauses (b) (so long as such
amounts in such clause are contingent obligations), (c) and (g) of the
definition of Indebtedness and (b) Guarantees in respect of Indebtedness
described in the foregoing clause (a).

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

-6-

--------------------------------------------------------------------------------

 

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, shareholders' equity of
the Borrower and its Subsidiaries on that date.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets of the Borrower and its Subsidiaries as of the most recent fiscal
quarter end for which a consolidated balance sheet of the Borrower and its
Subsidiaries is available, minus all current liabilities (excluding the current
portion of any long-term debt) of the Borrower and its Subsidiaries reflected on
such balance sheet and minus total goodwill and other intangible assets of the
Borrower and its Subsidiaries reflected on such balance sheet, all calculated on
a consolidated basis in accordance with GAAP (which calculation shall give pro
forma effect to any acquisition by or disposition of assets of the Borrower or
any of its Subsidiaries involving the payment or receipt by the Borrower or any
of its Subsidiaries, as applicable, of consideration (whether in the form of
cash or non-cash consideration) in excess of $25,000,000 that has occurred since
the end of such fiscal quarter, as if such acquisition or disposition had
occurred on the last day of such fiscal quarter).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Daily One Month LIBOR” means, for any day, the rate per annum equal to the
Eurodollar Rate then in effect for delivery for a one month period.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s senior, unsecured, non-credit
enhanced, long-term Indebtedness for borrowed money.

“Debt to Capitalization Ratio” means the ratio of Consolidated Funded
Indebtedness to Total Capital.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

-7-

--------------------------------------------------------------------------------

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to the second paragraph of Section 10.13(a),
any Lender that (a) has failed to (i) (except, with regards to the funding of
Swing Line Loan, the Swing Line Lender) fund all or any portion of its Loans
within two (2) Business Days of the date such Loans were required to be funded
hereunder, or (ii) pay to the Administrative Agent, any L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b)
(except, with regards to the funding of Swing Line Loans, the Swing Line Lender)
has notified the Borrower, the Administrative Agent or any L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c)
(except, with regards to the funding of Swing Line Loans, the Swing Line Lender)
has failed, within two (2)  Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower and the continued
effectiveness of such confirmation), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, (iii) has taken any action in
furtherance of, or indicated its consent to approval of, or acquiescence in, any
such proceeding or for any such appointment or (iv) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error.  With respect to the Administrative Agent, a Lender shall be
deemed to be a Defaulting Lender only upon the delivery of written notice of the
Administrative Agent’s determination as to a Defaulting Lender to the Borrower,
each L/C Issuer, the Swing Line Lender and each Lender.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency,

-8-

--------------------------------------------------------------------------------

 

the equivalent amount thereof in Dollars as determined by the Administrative
Agent, at such time on the basis of the Exchange Rate (determined as of the most
recent Computation Date).  

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) an L/C Issuer and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, (x) “Eligible Assignee” shall not include the Borrower or any of the
Borrower's Affiliates or Subsidiaries and (y) with respect to the foregoing
clause (d), the Borrower shall be deemed to have approved such assignee unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof.

“Eligible Currency” means any Foreign Currency provided that: (a) quotes for
loans in such currency are available in the London interbank deposit market;
(b) such currency is freely transferable and convertible into Dollars in the
London foreign exchange market, (c) no approval of a Governmental Authority in
the country of issue of such currency is required to permit use of such currency
by any Lender or L/C Issuer for making loans or issuing letters of credit, or
honoring drafts presented under letters of credit in such currency, and
(d) there is no restriction or prohibition under any applicable legal
requirements against the use of such currency for such purposes.  

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use,

-9-

--------------------------------------------------------------------------------

 

handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c), (m) or (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
withdrawal (within the meaning of Section 4203 of ERISA) or partial withdrawal
(within the meaning of Section 4205 of ERISA) by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or receipt by the Borrower or an ERISA
Affiliate of notice that a Multiemployer Plan is in reorganization within the
meaning of Section 4241 of ERISA; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Section 4041(c) of ERISA, receipt by the Borrower or an ERISA Affiliate of
notice or the termination or a Multiemployer Plan under Section 4041A of ERISA,
or receipt by the Borrower or an ERISA Affiliate of notice of the commencement
of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) receipt by the Borrower or an ERISA Affiliate of notice of a determination
by the PBGC that an event has occurred or a condition exists which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.03(b), (a) for any interest rate calculation with
respect to a Eurodollar Rate Loan, the rate of interest per annum determined on
the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period as published by the ICE Benchmark

-10-

--------------------------------------------------------------------------------

 

Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period; provided that, if, for any reason, such rate is not
so published then “Eurodollar Rate” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
London Banking Days prior to the first day of the applicable Interest Period for
a period equal to such Interest Period, and (b) for any interest rate
calculation with respect to a Daily One Month LIBOR only, the rate of interest
per annum determined on the basis of the rate for deposits in Dollars for an
Interest Period equal to one month (commencing on the date of determination of
such interest rate) as published by the ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the Administrative Agent, at approximately 11:00 a.m. (London time) on such date
of determination, or, if such date is not a Business Day, then the immediately
preceding Business Day; provided that, if, for any reason, such rate is not so
published then “Daily One Month LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination. Each calculation by the Administrative Agent of Eurodollar Rate
and Daily One Month LIBOR shall be conclusive and binding for all purposes,
absent manifest error.  Notwithstanding the foregoing, (x) neither the
Eurodollar Rate nor the Daily One Month LIBOR (including, without limitation,
any Replacement Rate with respect thereto) shall for any purpose be less than 0%
and (y) unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 3.03(b), in the event that a Replacement Rate
with respect to Eurodollar Rate is implemented, then all references herein to
the Eurodollar Rate shall be deemed references to such Replacement Rate
(including the corresponding rate that would apply for the Daily One Month LIBOR
determination).

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency; provided further that,
as to Letters of Credit, the Administrative Agent may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in a Foreign Currency.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed

-11-

--------------------------------------------------------------------------------

 

on or measured by net income or profits (however denominated), franchise Taxes,
and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.06) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means those certain Letters of Credit that are
outstanding on the Closing Date and that are listed on Schedule 1.01.

“Extension Maturity Date” has the meaning set forth in Section 2.17(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s Federal funds transactions by
depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the rate
most recently published; provided further that the Federal Funds Rate shall not
be less than zero.

“Fee Letters” means (a) the letter agreement, dated February 27, 2018, among the
Borrower, Wells Fargo Bank and Wells Fargo Securities, LLC, (b) the letter
agreement, dated February 27, 2018, between the Borrower and The Bank of Nova
Scotia, and (c) the letter agreement, dated February 27, 2018 between the
Borrower and U.S. Bank National Association.

“Foreign Currency” means any currency other than Dollars.

-12-

--------------------------------------------------------------------------------

 

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent at such time on the basis of
the Exchange Rate (determined as of the most recent Computation Date).

“Foreign Currency L/C” means any Letter of Credit issued or deemed issued
hereunder which is denominated in any Foreign Currency.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary (other than a Domestic Subsidiary)
that is treated as a controlled foreign corporation under Section 957 of the
Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by the Swing Line Lender other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning set forth in Section 10.06(g).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay

-13-

--------------------------------------------------------------------------------

 

(or advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in the Guaranty.

“Guarantor” means any Subsidiary of the Borrower executing a Guaranty; provided,
however, that any Person constituting a Guarantor as described in the preceding
portion of this definition shall cease to constitute a Guarantor when it is
released and discharged from its obligations under the Guaranty pursuant to the
terms hereof, or the terms of the applicable Guaranty.

“Guarantor Trigger Date” means the earlier of (a) the date on which the
Administrative Agent receives the certificate referred to in Section 6.13(a) and
(b) the date on which the Borrower and the Subsidiaries have complied with
Section 6.13(b).

“Guaranty” means any Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E,
and such additional guaranty agreements Guaranteeing the Obligations as may
hereafter be executed.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Borrower or any of its Subsidiaries in any
and all oil, gas and other liquid or gaseous hydrocarbon properties and
interests, including without limitation, mineral fee or lease interests,
production sharing agreements, concession agreements, license agreements,
service agreements, risk service agreements or similar Hydrocarbon Interests
granted by an appropriate Governmental Authority, farmout, overriding royalty
and royalty interests, net profit interests, oil

-14-

--------------------------------------------------------------------------------

 

payments, production payment interests and similar interests in Hydrocarbons,
including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.

“Immaterial Subsidiary” means, at any time, each Subsidiary, the Net Tangible
Assets of which do not represent 5% or more of Consolidated Net Tangible Assets
for the period of four fiscal quarters most recently ended.

“Increase Effective Date” has the meaning set forth in Section 2.14(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

(i) reimbursement obligations of such Person in respect of letters of credit
(including standby and commercial), bankers' acceptances, bank guaranties,
surety bonds and similar instruments; and (ii) contingent obligations of such
Person in respect of letters of credit (including standby and commercial),
bankers' acceptances, bank guaranties, surety bonds and similar instruments;

(c)

net obligations of such Person under any Swap Contract;

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable to a Person in the United States
or Canada in the ordinary course of business and, in each case, not past due for
more than 60 days, and (ii) trade accounts payable to a Person in a country
other than the United States or Canada in the ordinary course of business and,
in each case, not past due for more than 120 days); and

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)

capital leases;

(g)

Off-Balance Sheet Liabilities;

(h)

obligations in respect of a forward sale of production for which such Person has
received payment in advance other than on ordinary trade terms;

(i)

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person,

-15-

--------------------------------------------------------------------------------

 

on a date certain and not subject to any contingencies, or at the option of the
holder of such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(j)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of the Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan or Swing Line Loan, the last Business Day of each
March, June, September and December and the Maturity Date.  

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(a)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(b)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)

no Interest Period shall extend beyond the latest Maturity Date.

“IRS” means the United States Internal Revenue Service.

-16-

--------------------------------------------------------------------------------

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by an
L/C Issuer and the Borrower or in favor of an L/C Issuer and relating to any
such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) each of Wells Fargo, The Bank of Nova Scotia, and U.S.
Bank National Association, each in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder, and (b) Bank
of America, N.A. solely for purposes of the Existing Letter of Credit issued by
it.

“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Interest Rate Swap Contract” has the meaning set forth in the Guaranty.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time designate by notice to the
Borrower and the Administrative Agent.

-17-

--------------------------------------------------------------------------------

 

“Letter of Credit” means any letter of credit issued or deemed issued hereunder
and shall include the Existing Letters of Credit. A Letter of Credit may be a
standby letter of credit or a commercial letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is not later than the
earlier to occur of (1) twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date and (2)
six months after the latest Maturity Date (excluding automatic extensions in the
applicable Letter of Credit, which extensions are subject to annual cancellation
in accordance with the terms of an Auto-Extension Letter of Credit), or, in each
case, if such day is not a Business Day, the next preceding Business Day.

“Letter of Credit Fee” has the meaning specified in Section 2.03(j).

“Letter of Credit Sublimit” means an amount equal to $150,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, any AutoBorrow Agreement, and any Guaranty.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor, if any.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the ability of the
Loan Parties collectively to perform their payment or other material obligations
under any Loan Document; (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of any Loan
Document to which it is a party, or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against a Guarantor of any
Loan Document to which it is a party if such material adverse effect constitutes
a material adverse effect on the legality, validity, binding effect or
enforceability of the Loan Documents against the Borrower and the Guarantors
considered as a whole.

-18-

--------------------------------------------------------------------------------

 

“Material Subsidiary” means a Subsidiary other than an Immaterial Subsidiary.

“Maturity Date” means the earlier of (a) March 27, 2023, as such date as may be
extended pursuant to Section 2.17, and (b) the earlier termination in whole of
the Commitments pursuant to Section 2.06(a) or Section 8.02.

“Maximum Rate” has the meaning set forth in Section 10.09.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances which is required
under Section 2.03(h), an amount equal to 100% of the Fronting Exposure of all
L/C Issuers with respect to Letters of Credit issued and outstanding at such
time, (ii) with respect to Cash Collateral consisting of cash or deposit account
balances which is required under Section 2.03(g) or Section 8.02(c), an amount
equal to 102% of the then Outstanding Amount of all L/C Obligations and
(iii) otherwise, an amount determined by the Administrative Agent, the L/C
Issuers and the Borrower in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or with respect to which the Borrower or
any ERISA Affiliate may have any liability, contingent or otherwise.

“Net Tangible Assets” means, on any date, with respect to any Subsidiary, the
aggregate amount of assets (less applicable accumulated depreciation, depletion
and amortization and other reserves and other properly deductible items) of such
Subsidiary, minus (a) all current liabilities of such Subsidiary (excluding
current maturities of long-term debt) and (b) all goodwill of such Subsidiary,
all determined in accordance with GAAP.

“Non-Consenting Lender” has the meaning set forth in Section 2.17(b).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b).

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

“Note” means a Revolving Credit Note or the Swing Line Note, as the context may
require.

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit and any Guaranteed Obligations arising under Lender
Interest Rate Swap Contracts, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

-19-

--------------------------------------------------------------------------------

 

“OFAC” means The Office of Foreign Assets Control, United States Department of
Treasury.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP:  (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred provided that such investment is ultimately due for repayment at
some date certain, and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) any Synthetic Lease Obligation; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) is characterized as indebtedness for Tax purposes
but not for accounting purposes in accordance with GAAP or (ii) is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries (for purposes of this clause (d), any transaction structured to
provide Tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).

“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrower and its Subsidiaries.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and any and all property,
now owned or hereinafter acquired and situated upon, used, held for use

-20-

--------------------------------------------------------------------------------

 

or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06(b)).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

-21-

--------------------------------------------------------------------------------

 

“Patriot Act” has the meaning set forth in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, with respect to which the
Borrower or any ERISA Affiliate, may have any liability, contingent or
otherwise.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Present Maturity Date” has the meaning set forth in Section 2.17(b).

“Priority Debt” means, without duplication, (a) Indebtedness of Non-Guarantor
Subsidiaries (other than Indebtedness permitted under Sections 7.03(a) – (c))
and (b) Indebtedness secured by Liens pursuant to Section 7.01(m).

“Pro Forma Debt Service Coverage Ratio” means, with respect to any Restricted
Payment to be made in any fiscal quarter (the “Test Quarter”), the ratio of (a)
Consolidated EBITDA for the four-fiscal quarter period ended immediately prior
to such Test Quarter and for which a Compliance Certificate has been delivered
under Section 6.02(b), to (b) the sum of (i) Consolidated Interest Charges for
such four-fiscal quarter period plus (ii) all Restricted Payments (other than
those constituting dividends) made or to be made in such Test Quarter plus (iii)
all Restricted Payments constituting dividends made or to be made in such Test
Quarter multiplied by four.  For the avoidance of doubt, only Restricted
Payments constituting dividends in subclause (iii) of this definition shall be
multiplied by four for purposes of calculating the Pro Forma Debt Service
Coverage Ratio.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.  

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means (a) other than as to Section 3.04(a), the Administrative
Agent, (b) any Lender and (c) any L/C Issuer, as applicable.

“Register” has the meaning specified in Section 10.06(c).

-22-

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

“Replacement Rate” has the meaning specified in Section 3.03(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice, and (d) if an AutoBorrow Agreement is
in effect, any notice required under such AutoBorrow Agreement.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender's risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitments of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.  

“Restricted Payment” has the meaning set forth in Section 7.11.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders' Commitments at such time, or the facility provided pursuant to Section
2.01, as the context may require.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans or Swing Line Loans, as the case may
be, made by such Lender, substantially in the form of Exhibit B.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.

-23-

--------------------------------------------------------------------------------

 

“Sanctions” has the meaning specified in Section 5.17(a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Solvent” means, as to any Person, on the date of any determinations, that on
such date  the fair value of the property of such Person, exclusive of property
transferred, concealed or removed with intent to hinder, delay or defraud such
entity's creditors and property that may be exempted from property of a
bankruptcy estate pursuant to Section 522 of the Bankruptcy Code of 1978, as
amended, is greater than the total amount of the probable liability of the debts
of such Person.  The determination of “Solvent” may include considerations,
determinations and assumptions that are reasonable for such conclusion.  

“SPC” has the meaning specified in Section 10.06(g).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily

-24-

--------------------------------------------------------------------------------

 

available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.15, or, if an AutoBorrow Agreement is in effect, any transfer of funds
pursuant to such AutoBorrow Agreement.

“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.15(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.15(b), which, if in writing, shall be substantially in the form of
Exhibit G, or if an AutoBorrow Agreement is in effect, such other form as may be
required therein.

“Swing Line Note” means the promissory note made by the Borrower payable to the
Swing Line Lender evidencing the indebtedness of the Borrower to the Swing Line
Lender resulting from Swing Line Loans in form acceptable to the Swing Line
Lender.

“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement, (ii)
demand is made by the Swing Line Lender and (iii) the Maturity Date applicable
to the Lender that is the Swing Line Lender for the Revolving Credit Facility,
or (b) if an AutoBorrow Agreement is not in effect, the earlier to occur of (i)
three (3) Business Days after demand is made by the Swing Line Lender if no
Default exists, and otherwise upon demand by the Swing Line Lender and (ii) the
Maturity Date applicable to the Lender that is the Swing Line Lender for the
Revolving Credit Facility.

“Swing Line Sublimit” means an amount equal to $20,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or Tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $100,000,000.

“Total Capital” means, at any time, the sum of (a) Consolidated Funded
Indebtedness at such time and (b) Consolidated Net Worth as of the last day of
the most recently ended fiscal quarter of the Borrower.

-25-

--------------------------------------------------------------------------------

 

“Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“U.S. Person” means any Person that is a “United States person” as defined
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(g).

“Unfunded Pension Liability” means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA as of the most recently completed
fiscal year of the Pension Plan, over the current value of that Pension Plan's
assets as of the most recently completed fiscal year of the Pension Plan,
determined in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such

-26-

--------------------------------------------------------------------------------

 

references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending replacing or interpreting such law
and any reference to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms; Changes in GAAP.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
calculations for purposes of determining (i) the Applicable Rate, (ii)
compliance with the covenants set forth in Sections 7.01, 7.03, 7.04 and 7.10
and (iii) the relevant definitions used with respect to the provisions referred
to in the preceding clauses (i) and (ii)) required to be submitted pursuant to
this Agreement shall be calculated and prepared in conformity with, GAAP in
effect as of the Closing Date and applied on a consistent basis with that used
in preparing the Audited Financial Statements except as provided in Section
1.03(b) or as otherwise specifically prescribed herein.

(b)Changes in GAAP.  If at any time any change in GAAP or in the application
thereof would affect the computation of any financial ratio or requirement, or
the operation of any other provision, set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement or provision to preserve the original intent thereof in light of
such change in GAAP or in the application thereof (subject to the approval of
the Required Lenders); provided that, until so amended, regardless of whether
any such request is made before or after such change in GAAP or in the
application thereof, (i) such ratio or requirement or provision shall continue
to be computed or interpreted in accordance with GAAP as in effect immediately
prior to such change becoming effective (including, GAAP in effect as of the
Closing Date until the first such amendment is made) and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  All
financial covenants, ratios and other calculations shall be calculated without
giving effect to the lease accounting standards issued by Financial Accounting
Standards Board in February 2016 with respect to accounting for leasing
transactions.

1.04Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is

-27-

--------------------------------------------------------------------------------

 

expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.05Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.06Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time (for purposes of clarity, it is
understood by the parties that in the case of a Letter of Credit which is issued
in an initial face amount and is subsequently drawn, the “stated amount” shall
mean the remaining amount available to be drawn); provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07Responsible Officer.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

1.08Foreign Currencies.

(a)Exchange Rates; Currency Equivalents.  

(i)On each Computation Date, the Administrative Agent shall determine the
Exchange Rate with respect to each Foreign Currency in which any of the then
outstanding Obligations or any of the then outstanding Foreign Currency L/Cs are
denominated, as of such Computation Date and notify the L/C Issuer and the
Borrower in writing of the effective Exchange Rate with respect to such Foreign
Currency.  The Exchange Rate with respect to such Foreign Currency so determined
shall become effective as of such Computation Date and shall remain effective
until the next succeeding Computation Date.  Except for purposes of financial
statements delivered by the Borrower hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Credit Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.  

(ii)Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in a Foreign Currency, such amount shall be, with respect to such
Foreign Currency L/C, the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

(b)Agreed Currencies.  

-28-

--------------------------------------------------------------------------------

 

(i)The Borrower may from time to time request that Letters of Credit be issued
in any Agreed Currency.  The issuance, increase or extension of any Foreign
Currency L/C (other than those denominated in an Agreed Currency) shall be
subject to the approval of the applicable the L/C Issuer.

(ii)The Borrower may request that an L/C Issuer designate any Eligible Currency
as an Agreed Currency and such request shall be made to such L/C Issuer, with a
copy to the Administrative Agent, not later than 11:00 a.m., five (5) Business
Days prior to the date of any desired issuance of a Letter of Credit in any such
Eligible Currency (or such other time or date as may be agreed by such L/C
Issuer in its sole discretion).  The L/C Issuer shall notify the Administrative
Agent, not later than 11:00 a.m., three (3) Business Days (or such other time or
date as may be reasonably agreed by the Administrative Agent in its sole
discretion) after receipt of such request whether it consents, in its sole
discretion, to designate such Eligible Currency as an Agreed Currency.

(iii)Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit to be issued in such requested
currency.  If the applicable L/C Issuer consents to such designation of the
requested Eligible Currency as an Agreed Currency, such L/C Issuer shall so
notify the Borrower and the Administrative Agent and such currency shall
thereupon be deemed for all purposes to be an Agreed Currency for such L/C
Issuer hereunder for purposes of any Letter of Credit issuances by such L/C
Issuer.

(iv)If, after the designation of any Foreign Currency as an Agreed Currency for
any L/C Issuer (including any designation thereof on the date hereof and any
other designations made pursuant to this Section 1.08(b)), (A) currency control
or other exchange regulations are imposed in the country in which such currency
is issued with the result that different types of such currency are introduced,
(B) such currency, in the reasonable determination of the Administrative Agent
or the applicable L/C Issuer, no longer qualifies as an “Eligible Currency”, (C)
in the reasonable determination of the Administrative Agent, a Dollar Equivalent
of such currency is not readily calculable, the Administrative Agent shall
promptly notify the Borrower the L/C Issuers, and such currency shall no longer
be an Agreed Currency for any L/C Issuer until such time as the Administrative
Agent and all applicable L/C Issuers agree to reinstate such currency as an
Agreed Currency, or (D) in the reasonable determination of any L/C Issuer, a
Dollar Equivalent of such currency is not readily calculable, such L/C Issuer
shall promptly notify the Borrower and the Administrative Agent, and such
currency shall no longer be an Agreed Currency for such L/C Issuer until such
time as the Administrative Agent and the L/C Issuers, as provided herein, agree
to reinstate such currency as an Agreed Currency for such L/C Issuer.

(c)Change of Currency.

(i)Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of

-29-

--------------------------------------------------------------------------------

 

such adoption (in accordance with the EMU Legislation).  If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency.

(ii)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(iii)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.09Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate”.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender's Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender's Commitment.  Within the
limits of each Lender's Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01.  Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any

-30-

--------------------------------------------------------------------------------

 

Borrowing of Base Rate Loans.  Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Revolving Credit Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify, on the same day that the request is received from the Borrower, each
Lender of the amount of its Applicable Percentage under the Revolving Credit
Facility of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Borrowing, each Lender
shall make the amount of its Applicable Percentage of the Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Wells Fargo
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Loan Notice with respect to such Borrowing is given by the Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

-31-

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Wells Fargo's prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than six Interest Periods in effect with respect to Loans.

(f)If an AutoBorrow Agreement is in effect, each Swing Line Borrowing shall be
made as provided in such AutoBorrow Agreement.  

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each of the L/C
Issuers agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the day that is seven days prior to the latest Maturity
Date for the Revolving Credit Facility then in effect, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (1) the Total Outstandings shall
not exceed the Revolving Credit Facility, (2) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Lender's Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender's
Applicable Percentage of the Outstanding Amount of all Swing Line Loans, shall
not exceed such Lender's Commitment, (3) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit, (4) the Outstanding
Amount of the L/C Obligations related to Letters of Credit issued by Wells Fargo
shall not exceed $50,000,000, (5) the Outstanding Amount of the L/C Obligations
related to Letters of Credit issued by The Bank of Nova Scotia shall not exceed
$50,000,000, and (6) the Outstanding Amount of the L/C Obligations related to
Letters of Credit issued by U.S. Bank National Association shall not exceed
$50,000,000.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower's ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.  

-32-

--------------------------------------------------------------------------------

 

(ii)No L/C Issuer shall issue any Letter of Credit, if, subject to
Section 2.03(b)(iii), the expiry date of such requested Letter of Credit would
(excluding automatic extensions in the applicable Letter of Credit, which
extensions are subject to annual cancellation in accordance with the terms of an
Auto-Extension Letter of Credit) occur after the Letter of Credit Expiration
Date.

(iii)No L/C Issuer shall be under any obligation to issue, renew, extend, or
increase any Letter of Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which an L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such  L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which
such L/C Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(C)except as otherwise agreed by the Administrative Agent and the applicable L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

(D)such Letter of Credit is to be denominated in a currency other than an Agreed
Currency; or

(E)any Lender is at such time a Defaulting Lender hereunder, unless either (1)
the Borrower has delivered to the Administrative Agent Cash Collateral in an
amount equal to each L/C Issuer’s Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any other Cash Collateral then held) with respect to the
Defaulting Lender or (2) such L/C Issuer has otherwise entered into arrangements
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s Fronting Exposure (after giving
effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender, in either
case, arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has Fronting Exposure, as it may elect in its sole discretion.

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

-33-

--------------------------------------------------------------------------------

 

(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than (i) 10:00 a.m. at least three (3)
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment of a Letter of Credit
denominated in a Foreign Currency and (ii) 10:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment of a Letter of Credit denominated in
Dollars, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to such L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether
such Letter of Credit is to be denominated in Dollars or a Foreign Currency, and
if so, which Foreign Currency; and (H) such other matters as such L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may reasonably require.  Additionally, the Borrower shall
furnish to such L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.

-34-

--------------------------------------------------------------------------------

 

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit (including,
for the avoidance of doubt, the deemed issuance of any Existing Letter of
Credit), each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender's
Applicable Percentage times the amount of such Letter of Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
such L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

-35-

--------------------------------------------------------------------------------

 

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, such L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 10:00 a.m. on the date of
any payment by the applicable L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to such drawing and in the currency made
by such L/C Issuer.  If the Borrower fails to so reimburse such L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the Dollar Equivalent of the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender's Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Dollar Equivalent of the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the binding effect of such
notice.  Notwithstanding the foregoing, if, after the issuance of any Letter of
Credit denominated in a Foreign Currency, such currency ceases to be an Agreed
Currency as provided in the definition of Agreed Currency, then all payments to
be made by the Borrower hereunder in such currency shall instead be made when
due (either directly by the Borrower or through a deemed borrowing under clause
(iii) below) in Dollars in an amount equal to the Dollar Equivalent of such
payment due, it being the intention of the parties hereto that the Borrower take
all risks of the imposition of any such currency control or exchange
regulations.

(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of such L/C Issuer at the
Administrative Agent's Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 12:00 Noon on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall promptly remit the funds so received to such L/C
Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from such L/C Issuer an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender's payment to the Administrative
Agent for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

-36-

--------------------------------------------------------------------------------

 

(iv)Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse an L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Applicable Percentage of
such amount shall be solely for the account of such L/C Issuer.

(v)Each Lender's obligation to make Revolving Credit Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse an L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)If any Lender fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by such L/C Issuer in accordance with banking industry rules on interbank
compensation.  A certificate of an L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be presumed correct absent manifest error.

(d)Repayment of Participations.

(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender's L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered

-37-

--------------------------------------------------------------------------------

 

into by an L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), an L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.

(f)Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the

-38-

--------------------------------------------------------------------------------

 

authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of an L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer's willful misconduct or gross negligence or such L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g)Cash Collateral.  Within three (3) Business Days following the written
request of the Administrative Agent, (i) if an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of seven days prior to the latest
Maturity Date for the Revolving Credit Facility then in effect, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations in an amount equal to the Minimum Collateral Amount.  Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable L/C Issuer and the
Lenders, as collateral for the L/C Obligations, either (A) cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the applicable L/C Issuers (which documents are
hereby consented to by the Lenders) or (B) one or more letters of credit issued
by financial institutions having the same or better credit rating as the
applicable L/C Issuers in form and substance satisfactory to the Administrative
Agent and the applicable L/C Issuers (which are hereby consented to by the
Lenders) (either of the foregoing, “Cash Collateral”).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts at Wells Fargo. With respect to Letters of

-39-

--------------------------------------------------------------------------------

 

Credit issued in Foreign Currencies, if the Borrower elects to provide Cash
Collateral pursuant to clause (A) above, then at the election of the
Administrative Agent, the Borrower shall be required to deposit cash with the
Administrative Agent in Dollars equal to the Dollar Equivalent of the L/C
Obligations and, thereafter, deposit additional cash in Dollars at any time and
from time to time as may be reasonably requested by the Administrative Agent in
order to protect against the results of exchange rate fluctuations.

(h)Defaulting Lender.  At any time that there shall exist a Defaulting Lender,
within three (3) Business Days following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.16(a)(iv) and any Cash Collateral then held) in an amount not less
than the Minimum Collateral Amount.

(i)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower and the relevant Defaulting Lender
will, within three (3) Business Days following written demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral then held).  As to a Defaulting Lender, if such
Defaulting Lender’s generally applicable policy requirements would prohibit an
affirmative obligation to deposit cash collateral for such Defaulting Lender’s
obligations, then such Defaulting Lender shall be considered in compliance with
the foregoing cash collateral requirement if such Defaulting Lender
affirmatively directs payments of amounts as provided in the “third” clause of
Section 2.16(a)(ii) below.

(ii)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.03 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided.

(iii)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.03(h)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each L/C Issuer that there
exists excess Cash Collateral.

-40-

--------------------------------------------------------------------------------

 

(i)Applicability of ISP and UCP.  Unless otherwise expressly agreed by an L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(j)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate applicable to Eurodollar Rate Loans times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate applicable to Eurodollar Rate Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate applicable to Eurodollar
Rate Loans separately for each period during such quarter that such Applicable
Rate was in effect.  Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(k)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to each applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, equal to the
greater of (i) 0.125% per annum, computed on the stated amount of such Letter of
Credit and (ii) $500.00.  Such fronting fee shall be due and payable in arrears
on the last day of each March, June, September and December, commencing with the
first such day to occur after the Closing Date and on the Maturity Date.  For
purposes of computing the stated amount of any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to each applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit in each case as determined in accordance with such L/C
Issuer's fee policy as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(l)For purposes of calculating the Letter of Credit Fees and fronting fees and
under this Section 2.03, the face amount of each Letter of Credit made in a
Foreign Currency shall be at any time the Dollar Equivalent of such Letter of
Credit as determined on the most recent Computation Date with respect to such
Letter of Credit.

(m)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(n)Letter of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of,

-41-

--------------------------------------------------------------------------------

 

a Subsidiary, the Borrower shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower's business derives substantial benefits from the businesses of such
Subsidiaries.

2.04Voluntary Prepayments.  (a) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 10:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date (which shall be a
Business Day) and amount of such prepayment, the Type(s) of Loans to be prepaid
and shall be substantially in the form of Exhibit H.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender's ratable portion (based on such Lender's Applicable
Percentage in respect of the Revolving Credit Facility).  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Loan shall be accompanied by all accrued interest
to the date of prepayment on the amount prepaid, and, in the case of Eurodollar
Rate Loans, any additional amounts required pursuant to Section 3.05.  

(b)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date (which shall be a Business Day) and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  If an AutoBorrow Agreement is in effect,
each prepayment of a Swing Line Borrowing shall be made as provided in such
AutoBorrow Agreement.

2.05Mandatory Prepayments. If for any reason, the Total Outstandings at any time
exceed the Revolving Credit Facility then in effect, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05 unless after the prepayment in
full of the Revolving Credit Loans the Total Outstandings exceed the Revolving
Credit Facility.  If an AutoBorrow Agreement is in effect, the Borrower shall
make such mandatory prepayments of Swing Line Loans which may be required under
such AutoBorrow Agreement.

-42-

--------------------------------------------------------------------------------

 

2.06Termination or Reduction of Commitments.  

(a)The Borrower may, upon notice to the Administrative Agent, terminate the
Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five (5) Business Days prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Letter of Credit Sublimit.  The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Letter of
Credit Sublimit, Swing Line Sublimit or the Commitment under this Section
2.06(a).  Upon any reduction of the Commitments, the Commitment of each Lender
shall be reduced by such Lender's Applicable Percentage of such reduction
amount.  All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the Revolving Credit Facility shall be paid
on the effective date of such termination.

(b)On the Maturity Date, the Commitments shall automatically terminate in
full.  All fees in respect of the Revolving Credit Facility accrued until such
Maturity Date shall be paid on such Maturity Date to all Lenders.    

2.07Repayment of Loans.  

(a)Revolving Credit Loans.  On the Maturity Date, the Borrower shall prepay all
outstanding Revolving Credit Loans owing to the Lenders.

(b)Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the Swing
Line Payment Date.

2.08Interest.

(a)Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter, so long as such amount
remains unpaid, bear interest at a fluctuating

-43-

--------------------------------------------------------------------------------

 

interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(ii)If any Event of Default under Section 8.01(f) with respect to the Borrower
occurs and is continuing, then the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv)Upon the request of the Required Lenders, so long as any Event of Default is
continuing (except as set forth in clause (ii) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  

(v)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.  Except as provided in Section 10.13, in addition to certain fees
described in subsections (j) and (k) of Section 2.03:

(a)Commitment Fees.  

(i)The Borrower shall pay to the Administrative Agent for the account of each
Lender (other than a Defaulting Lender) in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations.  For the avoidance of doubt, Swing Line Loans are not deducted
from Revolving Credit Facility when calculating the commitment fee under this
Section 2.09(a)(i).  The commitment fee provided in this clause (i) shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable in arrears (1) at the end of each calendar quarter occurring during the
Availability Period, commencing with the first such date to occur after the
Closing Date, and (2) with respect to the commitment fees owing to the Lenders,
on the Maturity Date.  

-44-

--------------------------------------------------------------------------------

 

(ii)The commitment fees provided under this Section 2.09(a) shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)Other Fees.  

(i)The Borrower shall pay to the Arrangers, the Administrative Agent and the
other parties thereto for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10Computation of Interest and Fees.  All computations of interest for Base
Rate Loans when the Base Rate is determined by Wells Fargo's “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be presumed correct and binding for all
purposes, absent manifest error.

2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be presumed correct absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

-45-

--------------------------------------------------------------------------------

 

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c)The indebtedness of the Borrower to the Swing Line Lender resulting from
Swing Line Loans shall be evidenced by the Swing Line Note.

2.12Payments Generally; Administrative Agent's Clawback.

(a)General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

-46-

--------------------------------------------------------------------------------

 

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or an L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or an L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumed correct, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.  Subject to Sections 2.16 and 10.08, if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the Loans
made by it, or the participations in L/C Obligations held by it resulting in
such Lender's receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or

-47-

--------------------------------------------------------------------------------

 

make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(a)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b)the provisions of this Section 2.13 shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Increase in Revolving Credit Facility.

(a)Request for Increase. Provided no Default has occurred and is continuing,
upon notice to the Administrative Agent (which shall promptly notify the
applicable Lenders), the Borrower may from time to time request an increase in
the Revolving Credit Facility; provided that (i) after giving effect to all such
increases, the Aggregate Commitments of all Lenders under the Revolving Credit
Facility shall not at any time exceed $900,000,000, (ii) any such request for an
increase shall be in a minimum amount of $10,000,000, or a whole multiple of
$1,000,000 in excess thereof, and (iii) the Borrower may make a maximum of three
such requests.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period specified in the notice whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders' responses to
each request made hereunder.  To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuers and
the Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible

-48-

--------------------------------------------------------------------------------

 

Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section, the representations and warranties contained in subsections (a) and (b)
of Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (2) no
Default exists, (ii) new Revolving Credit Notes to each Lender who requests a
Note, to the extent required as a result of the increase in the Revolving Credit
Facility and (iii) an opinion of counsel as to the corporate (or partnership or
limited liability company) authorization of the Borrower and the Guarantors of
the increase, substantively in the form delivered on the Closing Date.  The
Borrower shall prepay any Revolving Credit Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.  

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15Swing Line Loans.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, and if
an AutoBorrow Agreement is in effect, subject to the terms and conditions of
such AutoBorrow Agreement, the Swing Line Lender may in its sole and absolute
discretion, in reliance upon the agreements of the other Lenders set forth in
this Section 2.15, make loans (each such loan and each transfer of funds
pursuant to any AutoBorrow Agreement, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of the Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender's Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Revolving Credit Facility at such time, and (ii)  the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender at such time, plus such
Lender's Applicable Percentage of the Outstanding

-49-

--------------------------------------------------------------------------------

 

Amount of all L/C Obligations at such time, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender's Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof and, if an AutoBorrow Agreement is in effect, such
additional terms and conditions of such AutoBorrow Agreement, the Borrower may
borrow under this Section 2.15, prepay under Section 2.04, and reborrow under
this Section 2.15.  Each Swing Line Loan shall bear interest only at a rate
based on the Base Rate.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender's Applicable Percentage times
the amount of such Swing Line Loan.  If an AutoBorrow Agreement is in effect and
any of the terms of this Section 2.15(a) conflict with such AutoBorrow
Agreement, the terms of such AutoBorrow Agreement shall govern and control.  No
Lender shall have any rights or obligations under any AutoBorrow Agreement, but
each Lender shall have the obligation to purchase and fund risk participations
in the Swing Line Loans and to refinance Swing Line Loans as provided in this
Agreement.  Borrower shall have the sole right to determine whether a Loan is
funded as a Swing Line Loan or as a Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.15(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c)Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), or the Borrower at any time in its sole and absolute discretion may
request, that each Lender make a Base Rate Loan in an amount equal to such
Lender's Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02,

-50-

--------------------------------------------------------------------------------

 

without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender or the Borrower, as applicable, shall furnish to the other a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent's Office not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.15(c)(ii),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.15(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender or the Borrower as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Lenders fund its risk participation in the relevant Swing Line Loan and
each Lender's payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.15(c)(i) shall be deemed payment in respect of
such participation.

(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.15(c) by the time
specified in Section 2.15(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be.  A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be presumed correct absent manifest error.

(iv)Each Lender's obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.15(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender's obligation to make Revolving Credit Loans pursuant to this
Section 2.15(c) is subject to the conditions set forth in Section 4.02.  No such
funding of

-51-

--------------------------------------------------------------------------------

 

risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d)Repayment of Participations.  (i)  At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.15 to refinance such Lender's Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g)Discretionary Nature of the Swing Line Facility.  Notwithstanding any terms
to the contrary contained herein or in any AutoBorrow Agreement, the Swing Line
facility provided herein or in any AutoBorrow Agreement (i) is an uncommitted
facility and the Swing Line Lender may, but shall not be obligated to, make
Swing Line Loans, and (ii) may be terminated at any time by the Swing Line
Lender or Borrower upon written notice by the terminating party to the
non-terminating party.

2.16Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is not a Defaulting Lender pursuant to Section
10.13(a), to the extent not prohibited by applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders and Required
Lenders and in Sections 10.01 and 10.13(c)(ii).

-52-

--------------------------------------------------------------------------------

 

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08), shall, in lieu of being distributed to such
Defaulting Lender pursuant to Section 2.12(a) or such other provision of this
Agreement applicable with respect to the distribution thereof, be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer (after giving effect to Section 2.16(a)(iv) and any
Cash Collateral then held), to Cash Collateralize the L/C Issuers’ Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.03(h); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, and applied to such Loans in such manner as determined by the
Administrative Agent, or, so long as the amount of the Cash Collateral at such
time is equal to the Fronting Exposure for all Defaulting Lenders at such time,
to substitute for and release to the Borrower on a dollar-for-dollar basis, Cash
Collateral previously provided by the Borrower with respect to the applicable
Defaulting Lender (subject to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer, and such
substituted amounts otherwise satisfying the requirements to constitute Cash
Collateral hereunder); fifth, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.03(h); sixth, to the payment of any
amounts owing hereunder or any other Loan Document to the Lenders, the L/C
Issuers or Swing Line Lender from, or as a result of, any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuers or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to hereunder or
any other Loan Document to any Loan Party from, or as a result of, any judgment
of a court of competent jurisdiction obtained by any Loan Party against, that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that, with
respect to this clause eighth if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the Revolving Credit Facility
without giving effect to Section 2.16(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.  

(iii)Certain Fees.  With respect to fees not payable to a Defaulting Lender
pursuant to Section 10.13(c), the Borrower shall (x) pay to the Administrative
Agent for the account of each non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Administrative Agent for the account of each L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay the remaining amount of any such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02(b) are satisfied at the time of such reallocation
(and, unless the Borrower shall have otherwise notified the Administrative Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Outstanding Amount of the Revolving Credit Loans of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s
Commitment.  Subject to Section 10.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.03(h).

(b)Rights and Remedies against a Defaulting Lender.  The Borrower may replace or
remove any Defaulting Lender in accordance with Section 10.13.  The rights and
remedies against, and with respect to, a Defaulting Lender under this Section
2.16, are in addition to, and cumulative of, all other rights and remedies that
the Administrative Agent, the Swing Line Lender, any Lender, any L/C Issuer, the
Borrower or any other Loan Party may, at any time, have against, or with respect
to, such Defaulting Lender.

-53-

--------------------------------------------------------------------------------

 

2.17Extension of Maturity Date.

(a)Not earlier than 90 days prior to, nor later than 30 days prior to, each
anniversary of the Closing Date, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a one
year extension of the Maturity Date then in effect.  This option may be
exercised only twice.  Within 30 days of delivery of such notice, each Lender
shall notify the Administrative Agent whether or not it consents to such
extension (which consent may be given or withheld in such Lender’s sole and
absolute discretion).  Any Lender not responding within the above time period
shall be deemed not to have consented to such extension.  The Administrative
Agent shall promptly notify the Borrower and the Lenders of the Lenders’
responses.

(b)The Maturity Date shall be extended only if the consenting Lenders (the
“Consenting Lenders”) constitute Required Lenders.  If so extended, the Maturity
Date, as to the Consenting Lenders, shall be extended to the same date in the
following year, effective as of the anniversary of the Closing Date applicable
to such extension request (such extended Maturity Date being the “Extension
Maturity Date”).  All non-consenting Lenders (“Non-Consenting Lenders”) shall
continue to be subject to the Maturity Date in effect prior to the effectiveness
of the Extension Maturity Date (such existing Maturity Date being the “Present
Maturity Date”).  The Borrower shall pay or prepay all Credit Extensions,
interest thereon and all other amounts due each Non-Consenting Lender on or
before the Present Maturity Date, and, if after giving effect thereto, the
Outstanding Amounts exceed the Commitments of the Consenting Lenders the
Borrower shall prepay the Borrowings in the amount of such excess, together with
all accrued and unpaid interest thereon (or if no Borrowings are then
outstanding, Cash Collateralize the L/C Obligations to the extent such L/C
Obligations exceed the Commitments of the Consenting Lenders, which Cash
Collateral shall be released to the Borrower thereafter to the extent such L/C
Obligations are decreased in amount).  The Administrative Agent and the Borrower
shall promptly confirm to the Lenders such extension and the Extension Maturity
Date.  As conditions precedent to such extension, (i) the Borrower shall deliver
to the Administrative Agent a certificate of the Borrower signed by a
Responsible Officer of the Borrower (i) certifying that such extension is within
the Borrower’s corporate authority and has been duly authorized by appropriate
governing action and proceedings and (ii) certifying that, before and after
giving effect to such extension, (A) the representations and warranties
contained in Article IV and the other Loan Documents are true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality, in which case they shall have been true and correct in
all respects), except to the extent that such representations and warranties
expressly relate solely to an earlier date, in which case they shall have been
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.17, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01, and (B) no Default has
occurred and is continuing, (ii) the Borrower, each Consenting Lender, and the
Administrative Agent shall enter into an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, to evidence such extension
and (iii) the Borrower shall pay such fees as to be mutually agreed and any
expenses due under Section 10.04 as of the date such extension is exercised (or
such later date as the Administrative Agent may agree).  If the Maturity Date
has been extended, then on the Present Maturity Date, each Consenting Lender
shall automatically be deemed to have purchased participations in each Letter of
Credit, the related L/C Obligations, and each Swing Line Loan equal to such
Consenting

-54-

--------------------------------------------------------------------------------

 

Lender’s Applicable Percentage thereof after giving effect to the departure of
the Non-Consenting Lenders and the elimination of their Commitments.

(c)Notwithstanding anything in this Section 2.17 to the contrary, the Maturity
Date and the Letter of Credit Expiration Date, as such terms are used in
reference to any L/C Issuer or any Letter of Credit issued by such L/C Issuer or
in reference to the Swing Line Lender or any Swing Line Loans, may not be
extended with respect to any L/C Issuer or the Swing Line Lender without the
prior written consent of such L/C Issuer or the Swing Line Lender, as applicable
(it being understood and agreed that, in the event any L/C Issuer or the Swing
Line Lender, as applicable, shall not have consented to any request for
extension of the Maturity Date, (A) such L/C Issuer shall continue to have all
the rights and obligations of an L/C Issuer hereunder, and the Swing Line Lender
shall continue to have all the rights and obligations of the Swing Line Lender
hereunder, in each case through the applicable Present Maturity Date (or the
Letter of Credit Expiration Date determined on the basis thereof), and
thereafter shall have no obligation to issue, amend, extend or renew any Letter
of Credit or to make any Swing Line Loan, as applicable (but shall continue to
be entitled to the benefits of Sections 2.03, 2.15, 3.01, 3.04, and 10.04 as to
Letters of Credit issued or Swing Line Loans made prior to such time), and (B)
the Borrower shall cause the amount of such L/C Issuer’s L/C Obligations to be
zero (unless such Letter of Credit has been cash collateralized in a manner
acceptable to the Administrative Agent and such L/C Issuer or other arrangements
with respect thereto have been made that are satisfactory to the Administrative
Agent and such L/C Issuer) no later than the day on which such L/C Obligations
would have been required to have been reduced to zero in accordance with the
terms hereof without giving effect to the effectiveness of the extension of the
applicable Present Maturity Date pursuant to this Section (and, in any event, no
later than such Present Maturity Date) and shall repay the principal amount of
all outstanding Swing Line Loans, together with any accrued interest thereon, on
such Present Maturity Date).

(d)This Section shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.

(e)The Borrower shall prepay any L/C Advances outstanding on the Present
Maturity Date (and pay any additional amounts required pursuant to Section 3.05)
or borrow additional amounts to the extent necessary to keep outstanding
Revolving Credit Loans ratable with any revised and new Commitment of all
Consenting Lenders effective as of the Present Maturity Date.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Defined Terms.  For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “applicable law” includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made without

-55-

--------------------------------------------------------------------------------

 

deduction or withholding for any Taxes, except for Taxes required to be deducted
under by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c)Payment of Other Taxes by the Borrower.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 30 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Failure or
delay on the part of any Recipient to demand payment pursuant to this Section
shall not constitute a waiver of such Recipient’s right to demand such payment;
provided that, no Recipient shall be indemnified for any Indemnified Taxes the
demand for which is made to the Borrower later than 180 days after the later of
(i) the date on which the relevant Governmental Authority makes written demand
upon such Recipient for payment of such Indemnified Taxes, and (ii) the date on
which such Recipient has made payment of such Indemnified Taxes.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

-56-

--------------------------------------------------------------------------------

 

(f)Evidence of Payments.  As soon as reasonably practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made hereunder or under
any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable law or reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or is prohibited by the applicable law of
such Lender’s jurisdiction.

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter at the time or
times prescribed by applicable law or upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor form), as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document,

-57-

--------------------------------------------------------------------------------

 

IRS Form W-8BEN or W-8BEN-E (or any successor form), as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such Tax treaty;

 

(ii) executed copies of IRS Form W-8ECI (or any successor form);

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E (or any successor form), as applicable; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or
any successor form), IRS Form W-8BEN or W-8BEN-E (or any successor form), as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations

-58-

--------------------------------------------------------------------------------

 

under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Taxes
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any Foreign
Currency in the applicable interbank market, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the

-59-

--------------------------------------------------------------------------------

 

Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03Inability to Determine Rates.

(a)Circumstances Affecting Eurodollar Rate Availability.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof or otherwise
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or (c) the Eurodollar for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b)Alternative Rate of Interest. Notwithstanding anything to the contrary in
clause (a) above, if the Administrative Agent has made the determination (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in clause (a) have arisen and that such circumstances are unlikely to
be temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 3.03(a) occurs with respect to the Replacement Rate or (B) the
Administrative Agent (or the Required Lenders through the Administrative Agent)
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate. In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of the Administrative Agent and the Borrower, as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 3.03(b).  Notwithstanding anything to the
contrary in this Agreement or the other Loan

-60-

--------------------------------------------------------------------------------

 

Documents (including, without limitation, Section 10.01), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment. To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this Section 3.03(b), the Replacement Rate shall be
applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar) or any other
Recipient;

(ii)subject any Recipient to any Taxes with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit or any Eurodollar Rate
Loan made by it, or change the basis of taxation of payments to such Recipient
in respect thereof (except for (A) Indemnified Taxes or Other Taxes covered by
Section 3.01, (B) Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes payable by such Recipient and (C) Connection Income Taxes); or

(iii)impose on any Recipient or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans (or Base Rate Loans accruing interest at the Daily One Month LIBOR) made
by such Recipient or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Eurodollar
Rate Loan (or Base Rate Loans accruing interest at the Daily One Month LIBOR) or
of maintaining its obligation to make any such Loan, or to increase the cost to
such Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Recipient, the Borrower will pay to such Recipient, such
additional amount or amounts as will compensate Recipient for such additional
costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender's or such L/C Issuer's holding company, if any,
regarding capital or liquidity

-61-

--------------------------------------------------------------------------------

 

requirements has or would have the effect of reducing the rate of return on such
Lender's or such L/C Issuer's capital or on the capital of such Lender's or such
L/C Issuer's holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender's or such L/C Issuer's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's or such L/C
Issuer's policies and the policies of such Lender's or such L/C Issuer's holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender's or such L/C Issuer's holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
presumed correct absent manifest error.  The Borrower shall pay such Lender or
such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the

-62-

--------------------------------------------------------------------------------

 

deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

(d)For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.  A certificate of a Lender setting forth in
reasonable detail the amount or amounts and basis or bases necessary to
compensate such Lender as specified in subsection (a), (b) or (c) of this
Section and delivered to the Borrower, accompanied by related calculations,
shall be presumed correct absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)Replacement or Removal of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender becomes a Defaulting
Lender, the Borrower may replace or remove, as the case may be, such Lender in
accordance with Section 10.13.

3.07Survival.  All of the Borrower's obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01Conditions of Effectiveness.  The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement as set forth herein
is subject to the following conditions precedent that:

(a)The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in

-63-

--------------------------------------------------------------------------------

 

the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:

(i)executed counterparts of this Agreement;

(ii)a Revolving Credit Note executed by the Borrower in favor of each Lender
requesting a Revolving Credit Note and if requested, a Swing Line Note executed
by the Borrower in favor of the Swing Line Lender;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a secretary or assistant secretary or similar
officer of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in its jurisdiction of incorporation or formation;

(v)a customary opinion of Gibson, Dunn & Crutcher LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to the enforceability
of the Loan Documents and other matters reasonably requested by the
Administrative Agent;

(vi)a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all third party consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(vii)a certificate signed by a Responsible Officer of the Borrower certifying,
as of the Closing Date, (A) that the representations and warranties of the Loan
Parties set forth in the Loan Documents are true and correct in all material
respects (except to the extent that such representation and warranty is
qualified by materiality, in which case they shall have been true and correct in
all respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (B) no Default or Event of Default has occurred and is
continuing or, after giving effect to the initial Borrowing contemplated
hereunder (if any) or the application of proceeds therefrom, immediately would
result therefrom; and (C) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have or result in, either individually or in the aggregate, a
Material Adverse Effect;

(viii)a certificate signed by the chief financial officer of the Borrower
certifying that the Borrower (on a consolidated basis with the Subsidiaries),
after giving

-64-

--------------------------------------------------------------------------------

 

effect to the initial Borrowing contemplated hereunder (if any), the application
of the proceeds thereof and the consummation of the other transactions
contemplated hereby, is Solvent; and

(ix)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)[Reserved].

(c)Any fees required to be paid by the Borrower on or before the Closing Date
shall have been paid.

(d)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(e)

The Administrative Agent and each Lender shall have received all documentation
and other information that the Administrative Agent and each such Lender shall
have reasonably requested in order to comply with its respective obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (other than the representation
and warranties contained in Section 5.05(b) and Section 5.06), or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representation and warranty contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

-65-

--------------------------------------------------------------------------------

 

(b)No Default or Event of Default shall have occurred and be continuing, or
after giving effect to such proposed Credit Extension or the application of the
proceeds thereof, would immediately result therefrom.

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d)No statute, rule, regulation or other legal requirement shall have been
promulgated or enacted and be in effect that on a permanent basis restrains,
enjoins, or prohibits the Lenders from making such Credit Extension.

(e)With respect to any Request for Credit Extension made during the period from
the Closing Date until the Guarantor Trigger Date, the Lenders shall have no
obligation to make any Credit Extension if such Credit Extension would cause the
aggregate Outstanding Amount to exceed $100,000,000.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) - (e) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) violate the terms of any of such Person's Organization
Documents; (b) violate or result in any breach of, or the creation of any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party is in compliance
with all Contractual Obligations referred to in clause

-66-

--------------------------------------------------------------------------------

 

(b)(i), except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
such as have been obtained or made and are in full force and effect (except for
any reports required to be filed by the Borrower with the SEC and routine Tax
filings).

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto, in accordance with its terms, except as may be limited by bankruptcy,
insolvency, moratorium, fraudulent transfer and fraudulent conveyance laws, and
other similar laws and provisions, and general principles of equity.

5.05Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness.

(b)From the period commencing on the date of the Audited Financial Statements
and ending on the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) as to which there is a reasonable
possibility of an adverse determination, and that, if determined adversely,
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

5.07No Default.  No Default has occurred and is continuing or after giving
effect to the consummation of the transactions contemplated by this Agreement or
any other Loan Document would immediately result therefrom.

-67-

--------------------------------------------------------------------------------

 

5.08Ownership of Property; Liens.  Each of the Borrower and each Subsidiary has
good record and indefeasible title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

5.09Environmental Compliance.  The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof, the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10Insurance.  The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

5.11Taxes.  The Borrower and its Subsidiaries have filed all federal, state and
other material Tax returns and reports required to be filed, and have paid prior
to delinquency all federal, state and other material Taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (a) those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries have
received any written notice from any Governmental Authority proposing a Tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party, with any Person other than the Borrower or a Subsidiary of the Borrower,
to any Tax sharing agreement other than the tax sharing agreement described in
the Form 10-K of Seventy Seven Energy Inc. filed with the SEC on February 13,
2017; provided that the allocation of Taxes in connection with a business
acquisition agreement does not constitute a Tax sharing agreement.  

5.12ERISA Compliance.

(a)Except as could not reasonably be expected to have a Material Adverse Effect,
each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws.  The Borrower and
each ERISA Affiliate have made all material amounts of required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no non-exempt

-68-

--------------------------------------------------------------------------------

 

prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with each other ERISA Event that has occurred or is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect; (ii) the Unfunded Pension Liability of all Pension Plans does not exceed
the Threshold Amount; and (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

5.13Subsidiaries; Equity Interests.  As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Schedule 5.13, and all
of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned by a Loan Party in the
amounts specified on Schedule 5.13 free and clear of all Liens.

5.14Margin Regulations; Investment Company Act.

(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15Disclosure.  The Borrower has disclosed to the Administrative Agent and the
Lenders, or has stated in filings with the SEC of the type described in
Section 6.02(d), all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No written report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by, or read in conjunction with, other written information so
furnished) when taken as a whole, contains any material misstatement of fact or,
when read together with filings with the SEC of the type described in
Section 6.02(d), omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
forward-looking information (other than projected financial information) and
information of a general economic or industry-specific nature, the Borrower
makes no representations and with

-69-

--------------------------------------------------------------------------------

 

respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time.

5.16Compliance with Laws.  Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17OFAC; FCPA.  

(a)None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower and its Subsidiaries, any of their respective directors, officers,
employees or agents acting in any capacity, directly or indirectly, in
connection with, or benefiting from, this Agreement, is a Person that is, or is
owned or controlled by Persons that are: (i) the subject of any trade or
economic sanctions administered or enforced by the OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury (collectively, “Sanctions”), or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of any
Sanction.  

(b)None of the Borrower, any Subsidiary of the Borrower, nor to the knowledge of
the Borrower and its Subsidiaries, any director, officer, employee or agent of
the Borrower or any Subsidiary of the Borrower, has taken any action, directly
or indirectly, that would result in a material violation by such Persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder or any other bribery or anti-corruptions law applicable to the
Borrower or any of its Subsidiaries (collectively, the “Anti-Corruption Laws”),
and the Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to promote and achieve compliance with such laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless arrangements in respect thereof satisfactory to
the applicable L/C Issuer have been made), the Borrower covenants and agrees
with the Lenders that:

6.01Financial Statements.  The Borrower shall deliver to the Administrative
Agent (for delivery to each Lender):

(a)within 90 days after the end of each fiscal year of the Borrower, its Annual
Report on Form 10-K, or its equivalent, for such fiscal year that includes a
consolidated balance sheet of the Borrower as at the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, prepared in
accordance with

-70-

--------------------------------------------------------------------------------

 

GAAP, and audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its Quarterly Report on Form 10-Q, or its
equivalent, that includes a consolidated balance sheet of the Borrower as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the Borrower's fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
and that includes a certification of a Responsible Officer of the Borrower,
certifying that the foregoing fairly presents in all material respects the
financial condition, results of operations, shareholders' equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, and, subject only
to normal year-end audit adjustments and the absence of footnotes (provided,
however, that the requirement for certification contained in this paragraph (b)
shall be deemed satisfied by a certification of a Responsible Officer made in
conjunction with a Form 10-Q as required by the Sarbanes-Oxley Act of 2002 as in
effect on the Closing Date (or as subsequently amended if such law as amended
requires a certification that is more comprehensive than, or substantially
similar to, the certification required by this paragraph (b)).

As to any information contained in materials furnished pursuant to Section 6.02,
the Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.

6.02Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent (for delivery to each Lender):

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b)promptly after the same are publicly available, the following (provided,
however, that the requirement to deliver the following may be satisfied by
giving notice as provided in the last paragraph of this Section 6.02):  (i) each
report on Form 8-K (other than earnings reports) or 12b-25 and each effective
registration statement filed with the SEC, and (ii) each annual report, proxy,
financial statement or other report sent to the stockholders of the Borrower, to
the extent that such items are not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

(c)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

-71-

--------------------------------------------------------------------------------

 

The Borrower shall be deemed to have satisfied the requirement to deliver
documents pursuant to Section 6.01(a) or (b) or Section 6.02(b) if such
documents shall have been timely made available on “EDGAR” and/or on the
Borrower's home page on the world wide web (as of the date of this Agreement
located at www.patenergy.com).  Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide to the Administrative
Agent a copy by electronic mail of the Compliance Certificates required by
Section 6.02(a).  Except for such Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

6.03Notices.  The Borrower shall promptly notify the Administrative Agent:

(a)of the occurrence of any Default of which any Responsible Officer of the
Borrower obtains knowledge;

(b)the pendency or commencement of any litigation, arbitration or governmental
proceeding against the Borrower or any Subsidiary as to which there is a
reasonable possibility of an adverse determination, and that if adversely
determined, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect;

(c)of the occurrence of any ERISA Event that, when taken together with each
other ERISA Event that has occurred or is reasonably expected to occur, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect;

(d)of any material change in accounting policies or financial reporting
practices by the Borrower, excluding changes to GAAP of general applicability.

Each notice delivered pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04Payment of Obligations.  The Borrower shall, and shall cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, prior to
delinquency, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, except to the extent that the failure to do any
of the above could not reasonably be expected to have a Material Adverse Effect.

6.05Preservation of Existence, Etc.  The Borrower shall, and shall cause each
Guarantor (if any) and each Material Subsidiary to: (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction not
prohibited by Section 7.04; (b) take all reasonable action

-72-

--------------------------------------------------------------------------------

 

to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the failure to preserve any of which could
reasonably be expected to have a Material Adverse Effect.

6.06Maintenance of Properties.  The Borrower shall, and shall cause each
Guarantor (if any) and each Material Subsidiary to: (a)  maintain, preserve
(ordinary wear and tear excepted) and protect all of its material properties and
equipment necessary in the operation of its business in accordance with industry
practices; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07Maintenance of Insurance.  The Borrower shall maintain with financially
sound and reputable insurance companies, insurance with respect to its and its
Subsidiaries’ properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
operating in the same or similar locations, of such types and in such amounts as
are customarily carried under similar circumstances by such other Person
(including, without limitation, by the maintenance of adequate self-insurance
reserves to the extent customary among such companies).

6.08Compliance with Laws.  The Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09Books and Records.  The Borrower shall, and shall cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct, in all material respects, entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

6.10Inspection Rights.  The Borrower shall, and shall cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower and at the
Administrative Agent’s or such Lender’s expense; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

-73-

--------------------------------------------------------------------------------

 

6.11Use of Proceeds.  The Borrower shall use the proceeds of the Credit
Extensions for its and its Subsidiaries’ working capital, capital expenditures,
letters of credit and acquisitions and repurchases by the Borrower of the
Borrower's capital stock and for other general corporate purposes of the
Borrower and its Subsidiaries not in contravention of any Law or of any Loan
Document; provided, however, that no portion of the proceeds of any Credit
Extension will be used in any manner prohibited by Section 7.09.

6.12FCPA Policies and Procedures.  The Borrower shall maintain in effect
policies and procedures designed to promote and achieve compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with the Anti-Corruption Laws and Sanctions.

6.13Post-Closing Covenant.  The Borrower shall, within, five (5) Business Days
of the Closing Date, either (a) provide to the Administrative Agent a
certificate of a Responsible Officer of the Borrower certifying to the
Administrative Agent that the  Guarantees of the Borrower’s Subsidiaries
pursuant to (1) the Note Purchase Agreement dated October 5, 2010 providing for
the issuance of the Borrower’s 4.97% Series A Senior Notes due October 5, 2020
(as amended to date), (2) the Note Purchase Agreement dated June 14, 2012
providing for the issuance of the Borrower’s 4.27% Series B Senior Notes due
October 5, 2020 (as amended to date), (3) the Reimbursement Agreement dated as
of March 16, 2015 between the Borrower and The Bank of Nova Scotia (as amended
to date) and (4) the Indenture and the First Supplemental Indenture, each dated
as of January 19, 2018, in respect of the Borrower’s 3.95% Senior Notes due 2028
(the Guarantees described in items 1-4, the “Existing Subsidiary Guarantees”)
are, as of the date of such certificate, released in accordance with the terms
of the Existing Subsidiary Guarantees (and the delivery of such certificate is
deemed to be a representation and warranty by the Borrower under this Agreement
of the statements made therein) or (b) cause each such Subsidiary that is a
guarantor under the Existing Subsidiary Guarantees to become a Guarantor by (1)
executing and delivering to the Administrative Agent a counterpart of the
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, (2) delivering to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (b)(1)), all in form, content and scope
reasonably satisfactory to the Administrative Agent, and (3) delivering to the
Administrative Agent, to the extent not already provided to the Administrative
Agent, all documentation and other information that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Patriot Act, all as
the Administrative Agent may reasonably request.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless arrangements in respect thereof satisfactory to
the applicable L/C Issuer have been made), the Borrower covenants and agrees
with the Lenders that:

-74-

--------------------------------------------------------------------------------

 

7.01Liens.  The Borrower shall not, and shall not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) the direct or any contingent obligor with respect thereto is not
changed;

(c)Liens for Taxes or unpaid utilities not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d)carriers', warehousemen's, landlords’, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)(i) Liens securing purchase money obligations of the Borrower or Subsidiaries
of the Borrower, for fixed or capital assets acquired after the Closing Date, or
capital lease obligations of the Borrower or Subsidiaries of the Borrower,
provided that, with respect to Liens securing such purchase money or capital
lease obligations, (A) such Liens do not at any time encumber any property other
than the property financed or leased by such Indebtedness, (B) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition and (C) such
Liens attach to such property concurrently with or within 90 days after the
acquisition thereof, and (ii) Liens securing any refinancing of such
Indebtedness, provided that such Liens do not extend to additional property and
the amount of the Indebtedness is not increased; and provided further that the
aggregate outstanding principal amount of such Indebtedness described in this
clause (h) shall not exceed $50,000,000 at any time;

-75-

--------------------------------------------------------------------------------

 

(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j)Liens arising in the ordinary course of business under Oil and Gas Agreements
to secure compliance with such agreements, provided that any such Lien referred
to in this clause are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, and provided, further, that any
such Lien referred to in this clause does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by the Borrower or any Subsidiary or materially impair the value of such
property subject thereto, and provided, further, that such Liens are limited to
property that is the subject of the relevant Oil and Gas Agreement and any
proceeds thereof;

(k)Liens created or incurred after the Closing Date existing (x) on assets at
the time of acquisition thereof or (y) at the time of acquisition or purchase by
the Borrower or any of its Subsidiaries of any business entity then owning such
assets, so long as such Liens were not incurred, extended or renewed in
contemplation of such acquisition or purchase; provided that (i) the Liens shall
attach solely to the assets acquired or purchased, (ii) such Lien shall not
apply to any other Property of the Borrower or any of its Subsidiaries, (iii)
such Lien shall secure only those obligations and liabilities, and only such
amounts, that it secures on the date of such acquisition and (iv) at the time of
the assumption of such debt and after giving effect thereto, no Default or Event
of Default would exist;

(l)Liens incurred in the ordinary course of business that constitute banker's
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a depositary institution, whether arising by
operation of law or pursuant to contract; and

(m)Liens not otherwise permitted by this Section 7.01; provided, that the
aggregate outstanding principal amount of Priority Debt at the time of and after
giving effect to such Lien under this clause, shall not exceed the greater of
(x) $500,000,000 and (y) 15% of Consolidated Net Tangible Assets.

7.02[Reserved]

7.03Indebtedness of Subsidiaries.  The Borrower shall not permit any
Non-Guarantor Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except:

(a)purchase money Indebtedness or capital lease obligations permitted by
Section 7.01(h);

(b)unsecured Indebtedness owed by any Subsidiary to the Borrower or to another
Subsidiary; and

(c)Indebtedness not otherwise permitted by this Section 7.03 and incurred and
outstanding under this clause (c) after giving effect thereto; provided, that
the aggregate outstanding principal amount of Priority Debt shall not exceed, at
the time of incurrence,

-76-

--------------------------------------------------------------------------------

 

assumption or creation of such Indebtedness under this clause (c), the greater
of (x) $500,000,000 and (y) 15% of Consolidated Net Tangible Assets.

7.04Fundamental Changes. The Borrower shall not (a) wind up, liquidate or
dissolve its affairs, (b) amalgamate or consolidate with, or merge into, any
other Person, or permit any other Person to amalgamate or consolidate with, or
merge into the Borrower, or (c) sell, lease or otherwise dispose of (or permit
any Subsidiary to sell, lease or otherwise dispose of), in one transaction or a
series of transactions, all or substantially all the assets of the Borrower and
its consolidated Subsidiaries (taken as a whole), provided that, the foregoing
shall not prohibit (x) any amalgamation, consolidation or merger of the Borrower
so long as (i) no Default has occurred and is continuing or would result
therefrom, and (ii) the Borrower is the surviving, resulting or continuing
Person in such merger, amalgamation or consolidation, or (y) the sale, lease or
disposal of assets between or among the Borrower and its consolidated
Subsidiaries.

7.05Hedging Agreements.  The Borrower shall not, and shall not permit its
Subsidiaries to, enter into any Swap Contracts other than in the ordinary course
of business for the purpose of directly mitigating risks to which the Borrower
or its Subsidiaries are exposed in the conduct of their business and not for
purposes of speculation.

7.06Change in Nature of Business.  The Borrower shall not, and shall not permit
its Subsidiaries to, engage in any material line of business substantially
different from those lines of business conducted by the Borrower and its
Subsidiaries on the date hereof (including energy services) or any business
substantially related or incidental thereto.

7.07Transactions with Affiliates.  The Borrower shall not, and shall not permit
its Subsidiaries to, enter into any material transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate, except that the foregoing shall not apply to
transactions among the Borrower and one or more of its Subsidiaries, or between
or among the Borrower's Subsidiaries.

7.08Burdensome Agreements.  The Borrower shall not, and shall not permit its
Subsidiaries to, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of any Subsidiary
to pay dividends or make other payments or distributions to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
except restrictions that could not reasonably be expected to impair the
Borrower's ability to repay the Obligations as and when due.

7.09Use of Proceeds.  The Borrower shall not, and shall not permit its
Subsidiaries to,

(a)use the proceeds of any Credit Extension, whether directly or indirectly to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose; or

(b)directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or

-77-

--------------------------------------------------------------------------------

 

other Person (i) to fund any activities or business of, or with, any Person, or
in any country or territory that, at the time of such funding, is, or whose
government is, the subject of any Sanction, (ii) in any other manner that would
result in a violation of any Sanction applicable to any party hereto, or (iii)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

7.10Financial Covenant. The Borrower shall not permit the Debt to Capitalization
Ratio as of, and determined as of, the last day of each fiscal quarter and
expressed as a percentage, to exceed 50%.

7.11Restricted Payments.  The Borrower shall not, and shall not permit its
Subsidiaries to, declare or pay any dividend on, or make any payment or other
distribution on account of, or purchase, redeem, retire or otherwise acquire
(directly or indirectly), or set apart assets for a sinking or other analogous
fund for the purchase, redemption, retirement or other acquisition of, any class
of Equity Interests of any Loan Party or any Subsidiary thereof, or make any
distribution of cash, property or assets to the holders of shares of any Equity
Interests of any Loan Party or any Subsidiary thereof (all of the foregoing, the
“Restricted Payments”); provided that: (a) any Subsidiary of the Borrower may
make Restricted Payments to the Borrower or any other Loan Party;  (b)
Subsidiaries that are not Loan Parties may make Restricted Payments to other
Subsidiaries that are not Loan Parties; and (c) the Borrower may declare and
make (and each Subsidiary of the Borrower may declare and make to enable the
Borrower to do the same) Restricted Payments so long as (i) no Default or Event
of Default has occurred and is continuing or would result therefrom, and (ii)
either (A) immediately before and immediately after giving effect to such
Restricted Payment, the Pro Forma Debt Service Coverage Ratio is greater than or
equal to 1.50 to 1.00, or (B) immediately before and immediately after giving
effect to such Restricted Payment (or if a public announcement has been made
declaring such Restricted Payment, then at the time such public announcement is
made), the Borrower’s Debt Rating is at least BBB- by S&P or Baa3 by Moody’s.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an “Event of
Default”:

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b)Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a), or 6.11, or
Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan

-78-

--------------------------------------------------------------------------------

 

Document on its part to be performed or observed and such failure continues for
30 days after delivery of written notice thereof to the Borrower from the
Administrative Agent acting on the instructions of any Lender; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e)Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as defined in such
Swap Contract) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or the Borrower or any of its Subsidiaries shall take any corporate,
partnership or company action in furtherance of the foregoing; or

(g)Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails

-79-

--------------------------------------------------------------------------------

 

generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any property of such Person if such property is a material part of the property
of the Borrower and its Subsidiaries taken as a whole and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)Judgments.  There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) the same shall remain undischarged for a
period of 20 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k)Change of Control.  There occurs any Change of Control.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount); and

-80-

--------------------------------------------------------------------------------

 

(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the respective L/C Issuers and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Guaranteed Obligations in respect
of Lender Interest Rate Swap Contracts (based on the Swap Termination Values
thereof), ratably among the Lenders, the L/C Issuers and the counterparties to
such Lender Interest Rate Swap Contracts, in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the accounts of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral

-81-

--------------------------------------------------------------------------------

 

after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

8.04Currency Conversion After Maturity.  At any time following the occurrence of
an Event of Default and the acceleration of the maturity of the Obligations owed
to the Lenders hereunder, the Lenders shall be entitled to convert, with two (2)
Business Days’ prior notice to the Borrower, any and all or any part of the then
unpaid and outstanding Obligations denominated in a Foreign Currency into
Obligations denominated in Dollars.  Any such conversion shall be calculated so
that the principal amount of the resulting Obligations shall be the Dollar
Equivalent of the principal amount of the Obligations being converted on the
date of conversion.  Any accrued and unpaid interest denominated in such Foreign
Currency at the time of any such conversion shall be similarly converted to
Dollars, and such converted Obligations and accrued and unpaid interest thereon
shall thereafter bear interest in accordance with the terms hereof.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01Appointment and Authority.  Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in

-82-

--------------------------------------------------------------------------------

 

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

-83-

--------------------------------------------------------------------------------

 

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents,

-84-

--------------------------------------------------------------------------------

 

and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Co-Syndication Agents, Co-Lead Arrangers, Joint Book Runners or agents,
if any, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim.  In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(j) and (k), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements

-85-

--------------------------------------------------------------------------------

 

and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10Guaranty Matters.  The Lenders and the L/C Issuers irrevocably authorize the
Administrative Agent to release and discharge any Guarantor from its obligations
under the Guaranty (a) if, at the Administrative Agent’s option and in its
discretion, such Person (i) ceases to be a Subsidiary as a result of a
transaction permitted hereunder, (ii) ceases to be a guarantor of all other
Indebtedness of the Borrower or (iii) is released and discharged as otherwise
agreed by the Required Lenders or all Lenders, as the case may be or (b) upon
delivery by the Borrower by to the Administrative Agent of a certificate stating
that after giving effect to the release of the Guarantor, the outstanding
principal amount of Priority Debt shall not exceed, the greater of (x)
$500,000,000 and (y) 15% of Consolidated Net Tangible Assets (and the delivery
of such certificate is deemed to be a representation and warranty by the
Borrower under this Agreement of the statements made therein).  

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

9.11Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

-86-

--------------------------------------------------------------------------------

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

-87-

--------------------------------------------------------------------------------

 

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)(i) waive any condition set forth in Section 4.01 without the written consent
of each Lender or (ii) after the Closing Date, waive any condition set forth in
Section 4.02 without the written consent of the Required Lenders;

(b)extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing (subject to clause (vi) of the second proviso to this
Section 10.01 and to the proviso in this clause (d)), or (subject to clause (iv)
of the second proviso to this Section 10.01 and to the proviso in this clause
(d)) any fees or other amounts payable hereunder or under any other

-88-

--------------------------------------------------------------------------------

 

Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e)change Section 2.04, 2.05, Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

(f)change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g)release all or substantially all of the Guarantors from the Guaranty (other
than as permitted by the Loan Documents) without the written consent of each
Lender; or

(h)amend the definitions of “Eligible Currency” or “Agreed Currency” (other than
as contemplated within such definition) without the written consent of each
Lender;

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by an L/C Issuer in addition to the Lenders required
above, affect the rights or duties of such L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; (v) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (vi) the
Administrative Agent may, without the consent of any Lender, enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 3.03(b) in accordance with the terms
of Section 3.03(b) and (vii) no amendment, waiver or consent to any Loan
Document shall amend, modify or waive this Agreement (including, without
limitation, Section 8.03 hereof) or any other Loan Document so as to alter the
ratable treatment of Obligations arising under the Loan Documents and Guaranteed
Obligations arising under Lender Interest Rate Swap Contracts or the definition
of “Lender Interest Rate Swap Contract”, “Swap Contract” or “Guaranteed
Obligations”, in each case in a manner adverse to any counterparty to a Lender
Interest Rate Swap Contract without the written consent of such
counterparty.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its

-89-

--------------------------------------------------------------------------------

 

terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent (but with the consent of the Borrower and the Administrative
Agent), to enter into amendments or modifications to this Agreement (including,
without limitation, amendments to this Section 10.01) or any of the other Loan
Documents or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to (A) amend and restate this Agreement
if, upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated, such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement so long as such amendment or modification does not result
in any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Applicable Percentage, in each case, without the written consent of
such affected Lender, or (B) to cure any obvious error or any ambiguity,
omission, defect or inconsistency of a technical nature, so long as (1) such
amendment does not adversely affect the rights of any Lender or (ii) the Lenders
shall have received at least five (5) Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five (5)
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

 

10.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)if to the Borrower, the Administrative Agent, or an L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the

-90-

--------------------------------------------------------------------------------

 

recipient).  Notices delivered through electronic communications, to the extent
provided in Section 10.02(b), shall be effective as provided therein.

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)Change of Address, Etc.  Each of the Borrower, the Administrative Agent and
the L/C Issuers may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the L/C Issuers.

(d)Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03No Waiver; Cumulative Remedies.  No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further

-91-

--------------------------------------------------------------------------------

 

exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(provided that the Borrower shall only be required to pay the reasonable and
documented fees, charges and disbursements of a singled outside counsel to the
Administrative Agent and the Lenders (which as of the Closing Date is Bracewell
LLP), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by an L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out of pocket expenses incurred by
the Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided that the Borrower shall not be
required to pay out of pocket expenses incurred by a Defaulting Lender
(including the fees, charges and disbursements of any counsel for such
Defaulting Lender), if such expenses are attributable to such Lender being a
Defaulting Lender.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the syndication of the credit facilities
provided for herein, the preparation, negotiation execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the

-92-

--------------------------------------------------------------------------------

 

Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (A) the gross negligence or willful misconduct of
such Indemnitee, (B) a breach in bad faith of an obligation under a Loan
Document in any material respect by such Indemnitee, or (C) a proceeding solely
between or among Indemnitees that does not involve any action or omission by the
Borrower, any other Loan Party, or any Affiliate of any of the foregoing other
than claims against any of the Administrative Agent, any Lender or any Affiliate
of any of the foregoing in fulfilling its role as the Administrative Agent, a
L/C Issuer, Swing Line Lender, an arranger, an agent or any similar role under
this Agreement.   This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, damages, etc. arising from any
non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuers or any Related Party of any of the foregoing, but
without limiting the Borrower's payment obligations with respect thereto, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), an L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or an L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or an L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no party hereto shall  assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that, for the avoidance of
doubt, nothing contained in this clause (d) shall limit the obligations of the
Loan Parties set forth in Section 10.04(b) to the extent such indirect,
consequential or punitive damages are included in any claim in connection with
which an Indemnitee is otherwise entitled to indemnification hereunder.  No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

-93-

--------------------------------------------------------------------------------

 

(f)Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent and an L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (g) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.  

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

-94-

--------------------------------------------------------------------------------

 

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it hereunder or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an assignee group and concurrent assignments from
members of an assignee group to a single Eligible Assignee (or to an Eligible
Assignee and members of its assignee group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender's rights and obligations in respect of Swing Line Loans;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to any Person that is not
a Lender or an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C)the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

-95-

--------------------------------------------------------------------------------

 

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Borrower or Defaulting Lender.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Affiliates or Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be presumed correct, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent will maintain on the Register
information regarding the designation by the Administrative Agent of, and
revocation of any such designation, any Lender known to the Administrative Agent
as being a Defaulting Lender.  The Register shall

-96-

--------------------------------------------------------------------------------

 

be available for inspection by each of the Borrower and the L/C Issuers at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.  Upon its receipt of an Assignment
and Assumption executed in conformity with the provisions of this Section 10.06,
and payment to it of all fees due and payable with respect thereto, the
Administrative Agent shall accept such Assignment and Assumption and record it
in the Register.  The Borrower hereby agrees that the Administrative Agent
acting as its non-fiduciary agent solely for the purpose set forth above in this
clause (c), shall not subject the Administrative Agent to any fiduciary or other
implied duties, all of which are hereby waived by the Borrower.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
the Borrower or any of the Borrower's Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender's participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(g) (it being understood that the documentation required under
Section 3.01(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of 3.06(b) as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 3.01 or 3.04, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions 3.06(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant in such

-97-

--------------------------------------------------------------------------------

 

Lender’s Loans and the principal amounts (and stated interest) of each
Participant’s interest in such Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.  The Borrower hereby agrees that each Lender acting as its
non-fiduciary agent solely for the purpose set forth above in this clause (d),
shall not subject such Lender to any fiduciary or other implied duties, all of
which are hereby waived by the Borrower.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(g)Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision

-98-

--------------------------------------------------------------------------------

 

of any Loan Document, remain the lender of record hereunder.  The making of a
Loan by an SPC hereunder shall utilize the applicable Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.  

(h)Resignation as L/C Issuer after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time either L/C Issuer assigns all of its
Commitment and Loans pursuant to subsection (b) above, such L/C Issuer may, (i)
upon 30 days' notice to the Borrower and the Lenders, resign as L/C Issuer.  In
the event of any such resignation as L/C Issuer, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Wells Fargo as L/C Issuer.  If Wells Fargo resigns as
L/C Issuer, such bank shall retain all the rights and obligations of such L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

10.07Treatment of Certain Information; Confidentiality.

(a)Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (X) becomes publicly available other than
as a result of a breach of this

-99-

--------------------------------------------------------------------------------

 

Section or (Y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.  

For purposes of this Section 10.07(a), “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b)The Borrower agrees that each Fee Letter and any commitment letter executed
in connection herewith are confidential, and agrees not to disclose any
information contained in any such letter except upon the terms therein set
forth.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, such
L/C Issuer or their respective Affiliates shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender, such L/C Issuer or such Affiliate different
from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Lenders and each Loan
Party as herein provided, and (y) such Defaulting Lender shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not

-100-

--------------------------------------------------------------------------------

 

exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

To the extent that the interest rate laws of the State of Texas are applicable
to the Loans for purposes of determining the “maximum rate” or the “maximum
amount,” then those terms mean the “weekly ceiling” from time to time in effect
under Texas Finance Code § 303.001, as limited by Texas Finance Code § 303.009,
and, to the extent that this Agreement is deemed an open end account as such
term is defined in Texas Finance Code Section 301.002(a)(14), the Lenders retain
the right to modify the interest rate in accordance with applicable law.  The
parties agree that Texas Finance Code, Chapter 346, which regulates certain
revolving loan accounts and revolving triparty accounts, shall not apply to any
revolving loan accounts created under this Agreement or the Notes or maintained
in connection therewith.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Subject to Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,

-101-

--------------------------------------------------------------------------------

 

invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13Defaulting Lenders.  

(a)If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender, then (y) the Borrower may, upon notice
to such Lender and the Administrative Agent, and (z) in the case of a Defaulting
Lender, the Administrative Agent may, upon notice to such Lender and the
Borrower, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i)other than an assignment required by the Administrative Agent, and unless
paid by the assignee or waived by the Administrative Agent, the Borrower shall
have paid to the Administrative Agent the assignment fee specified in
Section 10.06(b);

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05 and subject to Section
2.16) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv)such assignment does not violate applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply.  If the Borrower, the Administrative
Agent, the Swing Line Lender and L/C Issuers agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of the Outstanding Amount of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held pro rata by the Lenders in accordance
with the Commitments (without giving effect to

-102-

--------------------------------------------------------------------------------

 

Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Loan Party while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(b)If a Lender is a Defaulting Lender and upon the prior written consent of the
Administrative Agent, the other Lenders, the Swing Line Lender, and the L/C
Issuers (in each case which consent shall not be unreasonably withheld,
conditioned or delayed), then the Borrower shall have the right to remove such
Defaulting Lender as a party to this Agreement, and the Borrower may, upon
notice to such Defaulting Lender and the Administrative Agent and so long as no
Default has occurred and is continuing, remove such Defaulting Lender by
terminating such Defaulting Lender's Commitment.  The Borrower shall (i) pay in
full all principal, interest, fees and other amounts owing to such Defaulting
Lender through the date of termination (including its participations in Letters
of Credit and Swing Line Loans), subject to Section 2.16, (ii) provide
reasonable assurances and indemnities (which may include cash collateral) to the
applicable L/C Issuers and Swing Line Lender as either may reasonably require
with respect to any continuing obligation of such Defaulting Lender to purchase
participation interests in any Letters of Credit then outstanding, subject to
Section 2.16, and (iii) release such Defaulting Lender from its obligations
under the Loan Documents.  The Administrative Agent shall distribute an amended
Schedule 2.01, which shall be deemed incorporated into this Agreement, to
reflect the removal of the Defaulting Lender and termination of its respective
Commitment.  The removal of a Defaulting Lender and the termination of such
Lender's Commitment shall not increase or decrease any other Lender's Commitment
which shall continue in effect notwithstanding such removal of the Defaulting
Lender.

(c)Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i)the commitment fees shall cease to accrue on the unfunded portion of the
Commitments of such Defaulting Lender pursuant to Section 2.09;

(ii)the Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.01 hereof), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender shall require the consent of such Defaulting Lender;

(iii)if the Borrower Cash Collateralizes any portion of such Defaulting Lender's
L/C Obligations pursuant to Section 2.03(h), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.09 with respect
to such Defaulting Lender's L/C Obligations during the period such Defaulting
Lender's L/C Obligations are cash collateralized; and

-103-

--------------------------------------------------------------------------------

 

(iv)if, under the circumstances described in Section 2.03(a)(iii)(E), an L/C
Issuer has issued a Letter of Credit upon satisfactory arrangements as provided
for in such subsection, then Letter of Credit Fees shall not accrue on such
Letter of Credit in respect of such Defaulting Lender pursuant to Section
2.03(j).  

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
APPLICABLE FEDERAL LAW.

(b)SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY

-104-

--------------------------------------------------------------------------------

 

PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

10.17ENTIRE AGREEMENT.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.18Amendment and Restatement; Release of Guaranties. This Agreement shall
become effective on the Closing Date and shall supersede all provisions of the
Existing Credit Agreement as of such date. All outstanding Obligations under the
Existing Credit Agreement on the Closing Date (and which have not been repaid on
the Closing Date) shall continue to remain outstanding under this Agreement.
From and after the date hereof, all references made to the Existing Credit
Agreement in any Loan Document or in any other instrument or document shall,
without more, be deemed to refer to this Agreement. Each Guaranty of a Guarantor
under and as defined in the Existing Credit Agreement is automatically
terminated and released concurrently with the Closing Date. The Borrower hereby
acknowledges and agrees that, other than with respect to the release of the
Guaranties under the Existing Credit Agreement, the Obligations which shall
remain outstanding on the date hereof as well as those hereafter arising under
this Agreement and the other Loan Documents and the rights and remedies of the
Administrative Agent under this Agreement and the other Loan Documents shall
remain in full force and effect and shall not be affected, impaired or
discharged hereby. The outstanding commitments under the Existing Credit
Agreement have been assigned, renewed, extended, modified, and rearranged as
Commitments under and pursuant to the terms of this Agreement.  Certain of the
Lenders (as Lenders under the

-105-

--------------------------------------------------------------------------------

 

Existing Credit Agreement) have agreed among themselves, in consultation with
the Borrower and the Administrative Agent, to adjust their respective
Commitments and to terminate the commitments of certain lenders under the
Existing Credit Agreement who will not become a Lender hereunder (each an
“Exiting Lender”).  The Administrative Agent, the Lenders, and the Borrower, and
each Exiting Lender (by receipt of the payment in full of the Loans as defined
in, and owing to it under, the Existing Credit Agreement and under a separate
exiting agreement executed by such Exiting Lender) consented to such
reallocation and each Exiting Lender’s adjustment of, and each Exiting Lender’s
assignment of, an interest in the commitments and the Exiting Lenders’
assignments of their respective commitments.  On the Effective Date, and after
giving effect to such reallocations, adjustments, assignments and decreases, the
Commitments of each Lender shall be as set forth on Schedule 2.01.  The Lenders
shall make all appropriate adjustments and payments between and among themselves
to account for the revised pro rata shares resulting from the initial allocation
of the Lenders’ commitments under the Existing Credit Agreement to under this
Agreement.  The Borrower and each Lender party hereto that was a “Lender” under
the Existing Credit Agreement hereby agrees and this Section 10.18 and any
exiting agreement executed by an Exiting Lender that is acceptable to the
Administrative Agent shall be deemed approved assignment forms as required under
the Existing Credit Agreement.  This amendment and restatement of the Existing
Credit Agreement shall operate to renew, amend and modify the rights and
obligations of the parties under the Existing Credit Agreement as provided
herein, but shall not act as a novation thereof.

10.19No Advisory or Fiduciary Responsibility.

(a)In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such

-106-

--------------------------------------------------------------------------------

 

interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

(b)Each Loan Party acknowledges and agrees that each Lender, the Arrangers and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the credit facilities provided for herein) and without
any duty to account therefor to any other Lender, the Arrangers, the Borrower or
any Affiliate of the foregoing.  Each Lender, the Arrangers and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the credit
facilities provided for herein or otherwise without having to account for the
same to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing.

10.20Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature pages follow.]

-107-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

 

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as Borrower

 

 

 

By:/s/ C. Andrew Smith

Name:  C. Andrew Smith

Title:    Executive Vice President and Chief Financial Officer

 

 

 

Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, the Swing Line Lender, an L/C Issuer and a Lender

 

 

By: /s/ Robert Corder_______

Name: Robert Corder

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

as an L/C Issuer and a Lender

 

 

By:/s/ Alfredo Brahim    

Name: Alfredo Brahim

Title:   Director




Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

U.S. Bank National Association,

as an L/C Issuer and a Lender

 

 

By: /s/ Patrick Jeffrey

Name: Patrick Jeffrey

Title: Vice President




Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

Royal Bank of Canada,

as a Lender

 

 

By: /s/ Kristan Spivey

Name: Kristan Spivey

Title: Authorized Signatory




Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

Bank of America, N.A.,

as a Lender

 

 

By: /s/ Tyler Ellis____________

Name: Tyler Ellis

Title: Director




Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

Goldman Sachs Bank USA,

as a Lender

 

 

By:/s/ Josh Rosenthal____________

Name: Josh Rosenthal

Title:   Authorized Signatory

 

 




Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

BOKF, NA dba Bank of Texas,

as a Lender

 

 

By:/s/ Marian Livingston___________

Name: Marian Livingston

Title:   Senior Vice President




Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

Comerica Bank,

as a Lender

 

 

By: /s/ S. John Castellano________

Name: S John Castellano

Title:   SVP




Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

HSBC Bank USA, National Association,

as a Lender

 

 

By: /s/ Michael Bustios_________

Name: Michael Bustios

Title: Senior Vice President

Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

ZB, N.A. dba Amegy Bank,

as a Lender

 

 

By: /s/ Michael Threadgill_____

Name: Michael Threadgill

Title:    Vice President

 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

ISSUER

L/C #

ACCOUNT PARTY

BENEFICIARY

AMOUNT AVAILABLE

MATURITY

The Bank of Nova Scotia

OSB13534NYA

Patterson-UTI Energy, Inc.

Zurich American Insurance Company

$1,350,000

3/16/19 auto-renewal

The Bank of Nova Scotia

OSB13536NYA

Patterson-UTI Energy, Inc.

Liberty Mutual Insurance Company

$38,226,494

4/20/19 auto-renewal

The Bank of Nova Scotia

OSB40916NYW

Patterson-UTI Energy, Inc.

Starr Indemnity & Liability Co

$10,933,003

8/15/18 auto-renewal

The Bank of Nova Scotia

OSB40917NYW

Patterson-UTI Energy, Inc.

Oklahoma Workers’ Compensation Commission

$4,300,000

9/18/18 auto-renewal

The Bank of Nova Scotia

OSB13925NYA

Patterson-UTI Energy, Inc.

Highland Insurance Company In Receivership

$100,000

5/30/18 auto-renewal

Bank of America

119159

 

Patterson-UTI Energy, Inc.

Chippewa County Department of Land

$81,000

1/27/19 auto-renewal

TOTAL:

 

 

 

54,990,497

 

 

 

Schedule 1.01

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

Lender

Commitment

Initial Applicable Percentage

Wells Fargo Bank, National Association

$98,333,333.34

16.388888890%

The Bank of Nova Scotia, Houston Branch

$98,333,333.33

16.388888888%

U.S. Bank National Association

$98,333,333.33

16.388888888%

Royal Bank of Canada

$75,000,000.00

12.500000000%

Bank of America, N.A.

$50,000,000.00

8.333333333%

Goldman Sachs Bank USA

$50,000,000.00

8.333333333%

BOKF, NA dba Bank of Texas

$35,000,000.00

5.833333333%

Comerica Bank

$35,000,000.00

5.833333333%

HSBC Bank USA, National Association

$35,000,000.00

5.833333333%

ZB, N.A. dba Amegy Bank

$25,000,000.00

4.166666667%

Total

$600,000,000.00

100.000000000%

 




Schedule 5.13

--------------------------------------------------------------------------------

 

SCHEDULE 5.13

SUBSIDIARIES

 



Name


Percent Owned
by Borrower

State of Incorporation

or Organization

 

Ambar Lone Star Fluid Services LLC

100%

Texas

Drilling Technologies 1 LLC

100%

Delaware

Drilling Technologies 2 LLC

100%*

Delaware

Great Plains Oilfield Rental, L.L.C.

100%

Oklahoma

Keystone Rock & Excavation, L.L.C.

100%*

Oklahoma

MS Directional, LLC f/k/a Multi-Shot, LLC

100%

Texas

Patterson Petroleum LLC

100%

Texas

Patterson-UTI Drilling Canada Limited

100%*

Nova Scotia

Patterson-UTI Drilling Company LLC

100%

Texas

Patterson-UTI Drilling International, Inc.

100%*

Delaware

Patterson UTI Energy Arabia DMCC

100%*

UAE/DMCC

Patterson-UTI Global Resources Management Office Limited

100%*

DIFC

Patterson-UTI International Holdings (BVI) Limited

100%*

BVI

Patterson-UTI International Holdings GP 1 LLC

100%*

Delaware

Patterson-UTI International Holdings GP (BVI), Inc.

100%*

BVI

Patterson-UTI International Holdings, Inc.

100%

Delaware

Patterson-UTI International Holdings (Netherlands) One B.V.

100%*

Netherlands

Patterson-UTI International Holdings (Netherlands) Two B.V.

100%*

Netherlands

Patterson-UTI International (India) B.V.

100%*

Netherlands

Patterson-UTI International (Kuwait) Limited

100%*

BVI

Patterson-UTI International (Netherlands) Coöperatief U.A.

100%*

Netherlands

Patterson UTI International Saudi Arabia Limited

100%*

KSA

Patterson-UTI Management Services, LLC

100%

Delaware

PTEN International Holdings (Netherlands) 1 C.V.

100%*

Netherlands

PTEN International Leasing (Netherlands) 2 C.V.

100%*

Netherlands

PTL Prop Solutions, L.L.C.

100%*

Oklahoma

Seventy Seven Energy LLC

100%

Delaware

Seventy Seven Land Company LLC

100%*

Oklahoma

Seventy Seven Operating LLC

100%*

Oklahoma

Superior QC, LLC f/k/a Super Holdings LLC

100%

Delaware

Universal Pressure Pumping, Inc.

100%

Delaware

Warrior Rig Technologies Limited

100%*

Alberta

Warrior Rig Technologies US LLC

100%*

Delaware

Western Wisconsin Sand Company, LLC

100%*

Wisconsin

 

* The Equity Interests in this Subsidiary are owned by Borrower indirectly
through another Subsidiary.

 

4

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

Certain Existing Liens

Filing Number

Date Filed

Debtor(s)

Secured Party

Type of Filing

Description of Collateral

15-37319403

11/24/2015

Patterson-UTI Drilling Company LLC

NMHG Financial Services, Inc.

Financing Statement

Leased equipment

13-0012089953

04/17/2013

Patterson UTI Management Services, LLC

Pitney Bowes Global Financial Services LLC

Financing Statement

Equipment manufactured, sold, distributed or financed by Pitney Bowes Inc.
and/or its Subsidiaries

20132771948

07/18/2013

Universal Well Services, Inc.

Axiall Corporation (as successor-in-interest to PPG Industries, Inc.)

Financing Statement

Inventory and goods sold by PPG Industries, Inc.

15-0024487728

07/31/2015

Multi-Shot, LLC

Deere Credit, Inc.

Financing Statement

Leased equipment

20130926020976510

09/23/2013

Great Plains Oilfield Rental, L.L.C.

PPC Lubricants Inc.

Financing Statement

Leased equipment

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 10.02

ADDRESSES FOR NOTICES TO COMPANY, GUARANTORS
AND ADMINISTRATIVE AGENT

BORROWER

 

Patterson-UTI Energy, Inc.

10713 West Sam Houston Parkway North

Houston, Texas 77064

Attention:  Chief Financial Officer

Telephone:  (281) 765-7100

Facsimile:  (281) 765-7175

 

GUARANTORS

 

None.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

Address for Notices:

 

1525 W WT Harris Blvd.

Mail Code NC0680

Charlotte, NC 28262

Attention:  Syndication/Agency Services

Telephone:  (704) 590 2760

Facsimile:  (704) 590 2790

 

With a copy to:

 

Wells Fargo Bank, National Association

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas  77002

Attention:  JC Hernandez, Managing Director

Telephone: (713) 319-1913

Facsimile:  (713) 739-1087

Email:  hernanjc@wellsfargo.com

 

Administrative Agent's payment office:

 

Wells Fargo Bank, National Association

ABA No.:  121000248

Acct. No.:  0296950720

Ref:  Patterson-UTI Energy, Inc.

 

Schedule 10.02

--------------------------------------------------------------------------------

 

1525 W WT Harris Blvd.

Mail Code NC0680

Charlotte, NC 28262

Attention:  Syndication/Agency Services

Telephone:  (704) 590 2760

Facsimile:  (704) 590 2790

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer

 

Address for Notices:

 

1525 W WT Harris Blvd.

Mail Code NC0680

Charlotte, NC 28262

Attention:  Syndication/Agency Services

Telephone:  (704) 590 2760

Facsimile:  (704) 590 2790

 

With a copy to:

 

Wells Fargo Bank, National Association

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas  77002

Attention:  Christina Faith, Director and Senior Relationship Manager

Telephone:  (713) 319-1672

Facsimile:  (713) 739-1087

Email:  

 

 

 

Schedule 10.02

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF LOAN NOTICE

Date:  ___________, _____

To:Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 27, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Patterson-UTI Energy, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent and
an L/C Issuer.

 

The undersigned hereby requests (select one):

 

☐  a Borrowing   ☐  a conversion of Loans   ☐  a continuation of Eurodollar Rate
Loans

1.On _______________________________ (a Business Day).

 

2.In the amount of $_________________.

 

 

3.

Comprised of ____________________.[Type of Loan requested]

 

4.For Eurodollar Rate Loans:  with an Interest Period of _______ months.

 

 

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Credit Agreement.

 

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as the Borrower

 

 

By:

Name:

Title:

 

 

 

Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF REVOLVING CREDIT NOTE

_______________, 2018

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or permitted and registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Amended and Restated Credit Agreement
dated as of March 27, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) and an L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  This
Revolving Credit Note is also entitled to the benefits of the Guaranty.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Credit Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender and by the Administrative Agent in the ordinary course of business. The
Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, Type, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Revolving Credit Note.

The terms of Section 10.09 of the Credit Agreement are incorporated herein as
fully as if set forth herein.

Exhibit B

--------------------------------------------------------------------------------

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT EACH OF THE ADMINISTRATIVE
AGENT AND THE LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER APPLICABLE FEDERAL
LAW.

THIS REVOLVING CREDIT NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as Borrower

 

 

By:

Name:

Title:

 




Exhibit B

--------------------------------------------------------------------------------

 

Loans and Payments with respect thereto

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  __________________

To:Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of March 27, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Patterson-UTI Energy, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent and
an L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, in such capacity and not
in his/her individual capacity, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.[Attached hereto are] or [The Borrower has submitted or is submitting on this
date pursuant to Section 6.01(a) of the Credit Agreement the following:] the
year-end audited financial statements required by Section 6.01(a) of the Credit
Agreement for the fiscal year of the Borrower ended as of the above date and the
report and opinion of an independent certified public accountant required by
such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.[Attached hereto are] or [The Borrower has submitted or is submitting on this
date pursuant to Section 6.01(b) of the Credit Agreement the following:] the
unaudited financial statements required by Section 6.01(b) of the Credit
Agreement for the fiscal quarter of the Borrower ended as of the above
date.  Such financial statements fairly present in all material respects the
financial condition, results of operations, shareholders' equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

Exhibit C

--------------------------------------------------------------------------------

 

3.A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

--or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.The representations and warranties of the Borrower contained in Article V
(other than the representation and warranty made in Section 5.06(b)) of the
Credit Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in Section 5.05(a) of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered, [except as follows:
_______________].

5.The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

 




Exhibit C

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________________.

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as Borrower

 

 

By:

Name:

Title:

 

 

Exhibit C

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1
to the Compliance Certificate
($ in 000's)

I.  Section 7.10 –Debt to Capitalization Ratio.

 

A.  Consolidated Funded Indebtedness:

 

1.  Obligations for borrowed money:

$

2. Reimbursement obligations in respect of letters of credit, bankers'
acceptances, bank guaranties, surety bonds, and similar instruments:

$

3.  Obligations to pay deferred purchase price of property or services (other
than trade accounts payable to a Person (i) in the United States or Canada, in
the ordinary course of business and, in each case, not past due for more than 60
days, or (ii) in any other country in the ordinary course of business, if not
past due for more than 120 days):

$

4.  Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by the Borrower or its Subsidiaries whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse:

$

5.  Capital leases:

$

6. Obligations in respect of any forward sale of production for which payment is
received in advance, other than on ordinary trade terms:

$

7. Obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interest, on a date certain and not subject to
any contingencies, or at the option of the holder of such Equity Interest:

$

8.  Guaranty obligations in respect of the foregoing:

$

9.  Consolidated Funded Indebtedness (the sum of I.A.1 through I.A.8):

$

B.  Total Capital

 

1.  Consolidated Funded Indebtedness (I.A.9):

$

2.  Consolidated Net Worth:

$

3.  Total Capital (I.B.1 + I.B.2):

$

C.  Debt to Capitalization Ratio ((I.A.9 ÷ I.B.3) x 100):

%

Exhibit D

--------------------------------------------------------------------------------

 

Maximum allowed:

50%

 

Exhibit D

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.

Assignor:______________________________

2.

Assignee:______________________________ [and is an [Affiliate/Approved Fund] of
[identify Lender]]

3.

Borrower(s):Patterson-UTI Energy, Inc., a Delaware corporation

4.

Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5.

Credit Agreement:Amended and Restated Credit Agreement dated as of
March 27, 2018 among Patterson-UTI Energy, Inc., the
Lenders from time to time party thereto, and Wells Fargo


Exhibit D

--------------------------------------------------------------------------------

 

Bank, National Association, as Administrative Agent,
Swing Line Lender and L/C Issuer

6.

Assigned Interest:

Aggregate
Amount of
Commitment
for all Lenders

Amount of
Commitment
Assigned1

Percentage
Assigned of
Commitment2

CUSIP Number

$

$

%

 

 

[7.

Trade Date:__________________]3

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:

Title:

 

[Consented to and]4 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent and as an L/C Issuer

 

By:

Title:

 

1

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

2

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3

To be added only if the consent of the Administrative Agent and L/C Issuer is
required by the terms of the Credit Agreement.

4

To be added only if the consent of the Administrative Agent and L/C Issuer is
required by the terms of the Credit Agreement.

Exhibit D

--------------------------------------------------------------------------------

 

 

[Consented to:]5

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

as an L/C Issuer

 

By:

Title:

 

 

U.S. BANK NATIONAL ASSOCIATION,

as an L/C Issuer

 

By:

Title:

 

 

[Consented to:]6

 

PATTERSON-UTI ENERGY, INC., as

Borrower

 

By:

Title:

 

 

 

5

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

6

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

Exhibit D

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

Annex 1 to Assignment and Assumption

--------------------------------------------------------------------------------

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

Annex 1 to Assignment and Assumption

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF CONTINUING GUARANTY

______ ____, 20__

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Patterson-UTI Energy, Inc.
(“Borrower”) or any other Loan Party under that certain Amended and Restated
Credit Agreement dated as of March 27, 2018 by and between the Borrower, the
financial institutions party thereto (collectively, the “Lenders”), and Wells
Fargo Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as an L/C Issuer (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), each of the
Persons now or hereafter signatories hereto (each a “Guarantor,” and,
collectively, the “Guarantors”) hereby furnishes in favor of Administrative
Agent and the Lenders (each a “Guaranteed Party” and collectively, the
“Guaranteed Parties”) its joint and several guaranty of the Guaranteed
Obligations (as hereinafter defined) as follows:

1.Reference to Credit Agreement.  Each Guarantor covenants and agrees that
certain representations, warranties and covenants set forth in the Credit
Agreement are applicable to Guarantors, and it (i) reaffirms that each such
representation and warranty is true and correct in every material respect with
respect to such Guarantor to the extent that such representation and warranty
refers to such Guarantor, and (ii) agrees to comply with all of the covenants
related to it, contained in the Credit Agreement.  Each Guarantor agrees that if
the Credit Agreement shall cease to remain in effect for any reason whatsoever
during any period and any part of the Guaranteed Obligations remain unpaid, then
the terms, covenants, and agreements thereof which are applicable to it shall
nevertheless continue in full force and effect as obligations of such Guarantor
under this Guaranty.  Each Guarantor shall take, or refrain from taking, as the
case may be, each action that is necessary to be taken or not taken, as the case
may be, so that no Event of Default is caused by the failure to take or refrain
from taking such action, as the case may be.  All capitalized terms used but not
defined herein shall have the meaning assigned to such term in the Credit
Agreement.

2.Guaranty.  (a) Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guarantee of payment and not as a guarantee of
collection, the prompt payment in full in Dollars when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of

(i)any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, and

(ii)all existing and future indebtedness and liabilities of the Borrower or any
Subsidiary of the Borrower pursuant to any Lender Interest Rate Swap Contract,

in each case including interest and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person

Exhibit E

--------------------------------------------------------------------------------

 

as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding (collectively, the “Guaranteed
Obligations”).  As used herein, “Lender Interest Rate Swap Contract” means a
Swap Contract between the Borrower or any Subsidiary of the Borrower and any
counterparty thereto that, at the time such Swap Contract was entered into, was
a Lender or an Affiliate of a Lender entered into for purposes of mitigating
interest rate risk.

(b)The books and records of the Guaranteed Parties showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations, absent
manifest error.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor, or by any fact or circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty.

(c)In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree that in the event a payment shall be made on any date under
this Guaranty by any Guarantor (the “Funding Guarantor”), each other Guarantor
(each a “Contributing Guarantor”) shall indemnify the Funding Guarantor in an
amount equal to the amount of such payment, in each case multiplied by a
fraction the numerator of which shall be the net worth of the Contributing
Guarantor as of such date and the denominator of which shall be the aggregate
net worth of all the Contributing Guarantors together with the net worth of the
Funding Guarantor as of such date.  Any Contributing Guarantor making any
payment to a Funding Guarantor pursuant to this Section 2(c) shall be subrogated
to the rights of such Funding Guarantor to the extent of such payment.

(d)Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
“Fraudulent Transfer Laws”), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:

(i)after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:

(A)any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;

(B)any liabilities of such Guarantor under this Guaranty; and

Exhibit E

--------------------------------------------------------------------------------

 

(C)any liabilities of such Guarantor under each of its other guaranties of and
joint and several co-borrowings of debt, in each case entered into on the date
this Guaranty becomes effective, which contain a limitation as to maximum amount
substantially similar to that set forth in this Section 2(d) (each such other
guaranty and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a “Competing Guaranty”) to the extent such
Guarantor's liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor's obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d)),
multiplied by (2) a fraction (i) the numerator of which is the aggregate
principal amount of such Guarantor's obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 2(d)), and (ii) the
denominator of which is the sum of (x) the aggregate principal amount of the
obligations of such Guarantor under all other Competing Guaranties
(notwithstanding the operation of those limitations contained in such other
Competing Guaranties that are substantially similar to this Section 2(d)), (y)
the aggregate principal amount of the obligations of such Guarantor under this
Guaranty (notwithstanding the operation of this Section 2(d)), and (z) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d));
and

(ii)after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(c)).

3.No Setoff or Deductions; Taxes.  Each Guarantor represents and warrants that
it is an entity formed or incorporated, as the case may be, under the laws of
one or more states of the United States of America. All payments by the
Guarantors hereunder shall be paid in full, without setoff or counterclaim or
any deduction or withholding, except for Taxes required to be deducted or
withheld under applicable law. If any Guarantor must make a payment under this
Guaranty, such Guarantor agrees that it will make the payment from one of its
U.S. resident offices to Administrative Agent, on behalf of the Guaranteed
Parties.  If any Guarantor shall be required by applicable law to deduct any
Taxes from a payment to a Guaranteed Party under this Guaranty, such Guarantor
shall pay all such Taxes to the relevant authority in accordance with applicable
law, and, if the deducted or withheld Taxes are Indemnified Taxes, then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3), such
that the applicable Guaranteed Party receives the sum it would have received had
no such deduction or withholding been made.  Such Guarantor shall promptly
provide such Guaranteed Party with an original receipt or certified copy issued
by the relevant authority evidencing the payment of any such amount required to
be deducted or withheld.

Exhibit E

--------------------------------------------------------------------------------

 

4.Termination; Release of Guarantors.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until (i) all Guaranteed Obligations and
any other amounts payable under this Guaranty are indefeasibly paid and
performed in full, the Commitments of the Lenders under the Credit Agreement are
terminated, and all Letters of Credit have expired or been terminated and can no
longer be drawn, (ii) with respect to a Guarantor, such Guarantor is released
from its obligations under this Guaranty by an instrument in writing signed by
the Administrative Agent pursuant to the Credit Agreement as permitted by
Section 9.10 or Section 10.01 of the Credit Agreement or (iii) following the
delivery by the Borrower to the Administrative Agent of a certificate stating
that after giving effect to the release of the Guarantor, the outstanding
principal amount of Priority Debt shall not exceed, the greater of (x)
$500,000,000 and (y) 15% of Consolidated Net Tangible Assets (and the delivery
of such certificate is deemed to be a representation and warranty by the
Borrower hereunder of the statements made therein).  Upon the Borrower’s
compliance with the Section 4(iii), the Administrative Agent shall provide
written confirmation of such termination as may be reasonably requested by the
Guarantor.  Any Guarantor released pursuant to Section 4(ii) or Section 4(iii)
is herein referred to as a “Released Guarantor”).

5.Waiver of Notices.  Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof.  Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which such
Guarantor might otherwise be entitled.

6.Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations (other than indemnities and
other contingent obligations not then due and payable or as to which no claim
has been made as of the time of determination) and any amounts payable under
this Guaranty are indefeasibly paid and performed in full and the commitments of
the Lenders under the Credit Agreement are terminated.  If any amounts are paid
to any Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Guaranteed Parties and shall
forthwith be paid to Administrative Agent, on behalf of the Guaranteed Parties,
to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.

7.Waiver of Suretyship Defenses.  Each Guarantor agrees that the Guaranteed
Parties may, at any time and from time to time, and without notice to the
Guarantors, make any agreement with the Borrower or with any other person or
entity liable on any of the Guaranteed Obligations or providing collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge or release of the Guaranteed Obligations or any collateral
(in whole or in part), or for any modification or amendment of the terms thereof
or of any instrument or agreement evidencing the Guaranteed Obligations or the
provision of collateral, all without in any way impairing, releasing,
discharging or otherwise affecting the obligations of the Guarantors under this
Guaranty.  Each Guarantor waives any defense arising by reason of any disability
or other defense of the Borrower or any other guarantor (including any other
Guarantor hereunder), or the cessation from any cause whatsoever of the
liability of the Borrower or any other Loan Party, or any claim that such
Guarantor's obligations exceed or are more burdensome than those of the Borrower
or any other Loan Party and waives the benefit of any statute of

Exhibit E

--------------------------------------------------------------------------------

 

limitations affecting the liability of such Guarantor hereunder.  Each Guarantor
waives any right to enforce any remedy which any Guaranteed Party now has or may
hereafter have against the Borrower or any other Loan Party and waives any
benefit of and any right to participate in any security now or hereafter held by
the Guaranteed Parties.  Further, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

8.Exhaustion of Other Remedies Not Required.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations.  Each Guarantor waives diligence by
the Guaranteed Parties and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring the Guaranteed Parties to exhaust any right or remedy or to take
any action against the Borrower, any other guarantor (including any other
Guarantor hereunder), or any other person, entity or property before enforcing
this Guaranty against such Guarantor, including, but not limited to, the
benefits of Chapter 34 of the Texas Business and Commerce Code, §17.001 of the
Texas Civil Practice and Remedies Code, and Rule 31 of the Texas Rules of Civil
Procedure, or any similar statute.

9.Reinstatement.  Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
any other person or entity or otherwise, as if such payment had not been made
and whether or not the Guaranteed Parties have in possession of or have released
this Guaranty and regardless of any prior revocation, rescission, termination or
reduction, in each case, however, other than with respect to a Released
Guarantor.  

10.Subordination.  Each Guarantor hereby subordinates, to the extent herein
provided and except as otherwise set forth below in this Section 10, all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising (the “Subordinated Obligations”), to the
indefeasible payment in full of all Guaranteed Obligations.  As long as no Event
of Default has occurred and is continuing, this Guaranty shall not limit any
Guarantor's right to receive payment from any Loan Party on account of any
Subordinated Obligations.  Upon the occurrence and during the continuation of an
Event of Default, the Guarantor agrees not to accept any payment for any
Subordinated Obligations.  In the event of (i) any insolvency, bankruptcy,
receivership, liquidation, reorganization, readjustment, composition or other
similar proceeding relating to a Loan Party, its creditors as such or its
property, (ii) any proceeding for the liquidation, dissolution or other
winding-up of a Loan Party, voluntary or involuntary, whether or not involving
insolvency or bankruptcy proceedings, (iii) any assignment by a Loan Party for
the benefit of creditors, or (iv) any other marshalling of the assets of a Loan
Party, the Guaranteed Obligations (including any interest thereon accruing at
the legal rate after the commencement of any such proceedings and any additional
interest that would have accrued thereon but for the commencement of such
proceedings) shall first be paid in full before any payment or distribution,
whether in cash, securities or other property, shall be made by or on behalf of
or from the estate of such Loan Party to any holder of Subordinated
Obligations.  If a Guarantor receives any payment of any Subordinated
Obligations in violation of the terms of this Section, such Guarantor shall

Exhibit E

--------------------------------------------------------------------------------

 

hold that payment in trust for Administrative Agent and Lenders and promptly
turn it over to Administrative Agent, in the form received (with any necessary
endorsements), to be applied to the Guaranteed Obligations.

11.Information.  Each Guarantor agrees to furnish promptly to Administrative
Agent such information of the type described in Section 6.02(g) of the Credit
Agreement.

12.Stay of Acceleration.  In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of the Borrower or any other person or entity, or otherwise,
all such amounts shall nonetheless be payable by the Guarantors, jointly and
severally, immediately upon demand by the Guaranteed Parties.

13.Expenses.  Each Guarantor shall pay, jointly and severally, on demand all
out-of-pocket expenses (including reasonable attorneys' fees and expenses and
the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of any Guaranteed Party's rights under
this Guaranty, including any incurred in the preservation, protection or
enforcement of any rights of any Guaranteed Party in any case commenced by or
against any Guarantor under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute.  The obligations of each Guarantor under
the preceding sentence shall survive termination of this Guaranty.

14.Application of Payments.  Any payment received by any Guaranteed Party from
any Guarantor (or from any Lender pursuant to Section 19), shall be remitted to
and applied by Administrative Agent in accordance with Section 8.03 of the
Credit Agreement.

15.Amendments.  No amendment or waiver of any provision of this Guaranty, nor
consent to any departure by any Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed, in the case of
amendments, by the Guarantor(s) affected thereby and by Administrative Agent,
and, in the case of consents or waivers, by Administrative Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which made or given.  Notwithstanding the
foregoing, no Guarantor shall be released from this Guaranty except in
accordance with Section 4.

16.No Waiver; Enforceability.  No failure by the Guaranteed Parties to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

17.Assignment; Governing Laws; Jurisdiction.  This Guaranty shall (a) bind each
Guarantor and its successors and assigns, provided that such Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of Administrative Agent and the Lenders (and any attempted assignment
without such consent shall be void), (b) inure to the benefit of the Guaranteed
Parties and their successors and permitted assigns and each Lender may, without
notice to the Guarantor and without affecting the Guarantor's obligations
hereunder, assign

Exhibit E

--------------------------------------------------------------------------------

 

or sell participations in the Guaranteed Obligations and this Guaranty, in whole
or in part, and (c) be governed by the internal laws of the State of New York;
provided that the Administrative Agent and each Lender shall retain all rights
arising under applicable federal law.

Each Guarantor hereby irrevocably (i) submits to the non exclusive jurisdiction
of any State court sitting in New York City, any United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Guaranty, and (ii)
waives to the fullest extent permitted by applicable law any defense asserting
an inconvenient forum in connection therewith.  Service of process by the
Guaranteed Parties in connection with such action or proceeding shall be binding
on each Guarantor if sent to such Guarantor by registered or certified mail at
its address specified below.  Subject to such Lender's compliance with
Section 10.07 of the Credit Agreement, each Guarantor agrees that each Lender
may disclose to any prospective purchaser and any purchaser of all or part of
the Guaranteed Obligations any and all information in such Lender's possession
concerning such Guarantor, this Guaranty and any security for this Guaranty.

18.Condition of Borrower.  Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower such information concerning the financial condition, business and
operations of the Borrower as such Guarantor requires, and that the Guaranteed
Parties have no duty, and such Guarantor is not relying on the Guaranteed
Parties at any time, to disclose to such Guarantor any information relating to
the business, operations or financial condition of the Borrower.

19.Setoff.  Each Guarantor agrees to the provisions of Section 10.08 of the
Credit Agreement.

20.Further Assurances.  Each Guarantor agrees that at any time and from time to
time, at the expense of such Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Administrative Agent may reasonably request, to
enable Administrative Agent to protect and to exercise and enforce the rights
and remedies of the Guaranteed Parties hereunder.

21.Addition of Guarantors.  The initial Guarantors hereunder shall be each of
the Subsidiaries of the Borrower that are signatories hereto and that are listed
on Schedule 1 attached hereto.  From time to time subsequent to the time hereof,
additional Subsidiaries of the Borrower may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty Agreement in the form of Exhibit A attached hereto and delivery to the
Administrative Agent (a) documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) of the Credit Agreement, (b) if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of this Guaranty Agreement) all in form, content and scope
reasonably satisfactory to the Administrative Agent, and (c) to the extent not
already provided to the Administrative Agent, all documentation and other
information that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act, all as the Administrative Agent may
reasonably request.  Upon delivery of any such counterpart to Administrative
Agent, notice of which is hereby waived by Guarantors, each such Additional
Guarantor shall be a Guarantor and

Exhibit E

--------------------------------------------------------------------------------

 

shall be a party hereto as if such Additional Guarantor were an original
signatory hereof.  Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, or by any election by Administrative Agent not to
cause any Subsidiary of the Borrower to become an Additional Guarantor
hereunder.  

22.Notices.  All notices, requests and other communications provided for
hereunder shall be in writing and given to Administrative Agent or any Guarantor
as provided in Section 10.02 of the Credit Agreement.  

23.Joint and Several Obligations.  Each Guarantor acknowledges that (i) this
Guaranty is a master Guaranty pursuant to which other Subsidiaries of the
Borrower now or hereafter may become parties, and (ii) the guaranty obligations
of each of the Guarantors hereunder are joint and several.

24.WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND EACH GUARANTEED PARTY WAIVES TRIAL BY JURY WITH RESPECT
TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS
GUARANTY.  THIS GUARANTY (INCLUDING ANY SUPPLEMENTAL GUARANTY OR OTHER AGREEMENT
BY WHICH A PERSON BECOMES A GUARANTOR), AND THE CREDIT AGREEMENT REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.  

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.

 




Exhibit E

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.

[NAMES OF THE GUARANTORS]

 

 

 

 

Exhibit E

--------------------------------------------------------------------------------

 

SCHEDULE 1

INITIAL GUARANTORS

[                          ]

 

Schedule 1 to Exhibit E

--------------------------------------------------------------------------------

 

EXHIBIT A

COUNTERPART TO CONTINUING GUARANTY

In witness whereof, the undersigned Additional Guarantor has caused this
Counterpart to Continuing Guaranty to be duly executed and delivered by its duly
authorized officer as of ______________ ____, 20___.

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

By:

Name:

Title:

 

 

Exhibit A to Exhibit E

--------------------------------------------------------------------------------

 

 

EXHIBIT G

FORM OF SWING LINE LOAN NOTICE

Date:  ___________, _____

To:Wells Fargo Bank, National Association, as Swing Line Lender

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 27, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Patterson-UTI Energy, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and an L/C Issuer.

The undersigned hereby requests a Swing Line Borrowing:

1.

On _______________________________ (a Business Day).

2.

In the amount of $_________________.

The Swing Line Borrowing complies with the provisions of Section 2.15 of the
Credit Agreement, and if an AutoBorrow Agreement is in effect on the date
hereof, also complies with the terms of such AutoBorrow Agreement.

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as Borrower

 

 

By:

Name:

Title:

 

Exhibit G

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF PREPAYMENT NOTICE

Date:  ___________, _____

To:Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 27, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Patterson-UTI Energy, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent and
an L/C Issuer.

The undersigned hereby gives notice of prepayment on the following Type of Loan
(select one):

☐  Base Rate Loans  ☐  Eurodollar Rate Loans  

1.

On _________________________ (a Business Day).

2.

In the amount of $_____________.

The giving of this notice and the amount of the prepayment of the Loans
indicated herein comply with Section 2.04(a) of the Credit Agreement.

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as Borrower

 

 

By:

Name:

Title:

 

 

Exhibit H

 

--------------------------------------------------------------------------------

 

EXHIBIT-I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 27, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Patterson-UTI Energy, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]




Exhibit H

 

--------------------------------------------------------------------------------

 

EXHIBIT-I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 27, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Patterson-UTI Energy, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]




Exhibit J

--------------------------------------------------------------------------------

 

EXHIBIT-I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 27, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Patterson-UTI Energy, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

Name:

Title:

 

Date: ________ __, 20[  ]




Exhibit J

--------------------------------------------------------------------------------

 

EXHIBIT-I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 27, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Patterson-UTI Energy, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

Exhibit J